Exhibit 10.9

 

EXECUTION VERSION

 

 

 

MASTER REPURCHASE AGREEMENT

 

among

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as administrative agent
(“Administrative Agent”)

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as buyer (“Buyer”)

 

and

 

PENNYMAC LOAN SERVICES, LLC, as seller (“Seller”)

 

Dated as of December 19, 2016

 

PNMAC GMSR ISSUER TRUST

MSR COLLATERALIZED NOTES,

SERIES 2016-MSRVF1

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

Section 1.01

Certain Defined Terms

1

Section 1.02

Other Defined Terms

13

 

 

 

ARTICLE II

GENERAL TERMS

13

 

 

 

Section 2.01

Transactions

13

Section 2.02

Procedure for Entering into Transactions

13

Section 2.03

Repurchase; Payment of Repurchase Price

14

Section 2.04

Price Differential

14

Section 2.05

Margin Maintenance

14

Section 2.06

Payment Procedure

15

Section 2.07

Application of Payments

15

Section 2.08

Use of Purchase Price and Transaction Requests

16

Section 2.09

Recourse

16

Section 2.10

Requirements of Law

16

Section 2.11

Taxes

17

Section 2.12

Indemnity

18

Section 2.13

Additional Balance

19

Section 2.14

Commitment Fee

19

Section 2.15

Termination

19

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

19

 

 

 

Section 3.01

Seller Existence

19

Section 3.02

Licenses

19

Section 3.03

Power

20

Section 3.04

Due Authorization

20

Section 3.05

Financial Statements

20

Section 3.06

No Event of Default

21

Section 3.07

Solvency

21

Section 3.08

No Conflicts

21

Section 3.09

True and Complete Disclosure

21

Section 3.10

Approvals

22

Section 3.11

Litigation

22

Section 3.12

Material Adverse Change

22

Section 3.13

Ownership

22

Section 3.14

The Note

23

Section 3.15

Taxes

23

 

--------------------------------------------------------------------------------


 

Section 3.16

Investment Company

23

Section 3.17

Chief Executive Office; Jurisdiction of Organization

23

Section 3.18

Location of Books and Records

23

Section 3.19

ERISA

23

Section 3.20

Financing of Note and Additional Balances

24

Section 3.21

Agreements

24

Section 3.22

Other Indebtedness

24

Section 3.23

No Reliance

24

Section 3.24

Plan Assets

24

Section 3.25

No Prohibited Persons

24

Section 3.26

Compliance with 1933 Act

25

 

 

 

ARTICLE IV

CONVEYANCE; REPURCHASE ASSETS; SECURITY INTEREST

25

 

 

 

Section 4.01

Ownership

25

Section 4.02

Security Interest

25

Section 4.03

Further Documentation

26

Section 4.04

Changes in Locations, Name, etc.

26

Section 4.05

Performance by Buyer of Seller’s Obligations

27

Section 4.06

Proceeds

27

Section 4.07

Remedies

27

Section 4.08

Limitation on Duties Regarding Preservation of Repurchase Assets

28

Section 4.09

Powers Coupled with an Interest

28

Section 4.10

Release of Security Interest

28

Section 4.11

Reinstatement

28

 

 

 

ARTICLE V

CONDITIONS PRECEDENT

29

 

 

 

Section 5.01

Initial Transaction

29

Section 5.02

All Transactions

29

Section 5.03

Closing Subject to Conditions Precedent

31

 

 

 

ARTICLE VI

COVENANTS

33

 

 

 

Section 6.01

Litigation

33

Section 6.02

Prohibition of Fundamental Changes

33

Section 6.03

Weekly Reporting

34

Section 6.04

No Adverse Claims

34

Section 6.05

Assignment

34

Section 6.06

Security Interest

34

Section 6.07

Records

34

Section 6.08

Books

35

Section 6.09

Approvals

35

 

ii

--------------------------------------------------------------------------------


 

Section 6.10

Material Change in Business

35

Section 6.11

Distributions

35

Section 6.12

Applicable Law

35

Section 6.13

Existence

35

Section 6.14

Chief Executive Office; Jurisdiction of Organization

35

Section 6.15

Taxes

35

Section 6.16

Transactions with Affiliates

35

Section 6.17

Guarantees

36

Section 6.18

Indebtedness

36

Section 6.19

True and Correct Information

36

Section 6.20

No Pledge

36

Section 6.21

Plan Assets

36

Section 6.22

Sharing of Information

36

Section 6.23

Modification of the Base Indenture and Series 2016-MSRVF1 Indenture Supplement

36

Section 6.24

Reporting Requirements

37

Section 6.25

Liens on Substantially All Assets

39

Section 6.26

Litigation Summary

39

Section 6.27

Hedging

39

Section 6.28

MSR Valuation

39

 

 

 

ARTICLE VII

DEFAULTS/RIGHTS AND REMEDIES OF BUYER UPON DEFAULT

40

 

 

 

Section 7.01

Events of Default

40

Section 7.02

No Waiver

42

Section 7.03

Due and Payable

42

Section 7.04

Fees

43

Section 7.05

Default Rate

43

 

 

 

ARTICLE VIII

ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS; SEPARATE ACTIONS BY BUYER

43

 

 

 

Section 8.01

Entire Agreement

43

Section 8.02

Waivers, Separate Actions by Buyer

43

 

 

 

ARTICLE IX

SUCCESSORS AND ASSIGNS

44

 

 

 

Section 9.01

Successors and Assigns

44

Section 9.02

Participations and Transfers

44

Section 9.03

Buyer and Participant Register

45

 

iii

--------------------------------------------------------------------------------


 

ARTICLE X

MISCELLANEOUS

45

 

 

 

Section 10.01

Survival

45

Section 10.02

Indemnification

45

Section 10.03

Nonliability of Buyer

46

Section 10.04

Governing Law; Submission to Jurisdiction; Waivers

47

Section 10.05

Notices

48

Section 10.06

Severability

49

Section 10.07

Section Headings

49

Section 10.08

Counterparts

49

Section 10.09

Periodic Due Diligence Review

49

Section 10.10

Hypothecation or Pledge of Repurchase Assets

50

Section 10.11

Non-Confidentiality of Tax Treatment

50

Section 10.12

Set-off

51

Section 10.13

Intent

52

 

Schedule 1

—

Responsible Officers of Seller

 

 

 

Schedule 2

—

Asset Schedule

 

 

 

Schedule 3

—

Buyer Account

 

 

 

Exhibit A

—

Form of Transaction Notice

 

 

 

Exhibit B

—

Existing Indebtedness

 

iv

--------------------------------------------------------------------------------


 

MASTER REPURCHASE AGREEMENT

 

This Master Repurchase Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is made
as of December 19, 2016, among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC
(“CSFB”), as administrative agent (the “Administrative Agent”), CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH (“CSCIB”), as buyer (“Buyer”), and PENNYMAC LOAN
SERVICES, LLC, as seller (“Seller” or “PLS”).

 

W I T N E S S E T H :

 

WHEREAS, from time to time the parties hereto may enter into transactions in
which Seller agrees to transfer to Buyer a certain Note (as defined below)
against the transfer of funds by Buyer, with a simultaneous agreement by Buyer
to transfer to Seller such Note at a date certain or on demand, against the
transfer of funds by Seller.  Each such transaction shall be referred to herein
as a “Transaction” and, unless otherwise agreed in writing, shall be governed by
this Agreement, including any supplemental terms or conditions contained in any
annexes identified herein, as applicable hereunder;

 

WHEREAS, pursuant to the Base Indenture (as defined below) and the
Series 2016-MSRVF1 Indenture Supplement (as defined below), PNMAC GMSR ISSUER
TRUST (the “Issuer”) has duly authorized the issuance of a Series of Notes, as a
single Class of Variable Funding Note, known as the “PNMAC GMSR ISSUER TRUST MSR
Collateralized Notes, Series 2016-MSRVF1” (the “Note”);

 

WHEREAS, Seller is the owner of the Note; and

 

WHEREAS, Seller wishes to sell the Note to Buyer pursuant to the terms of this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Buyer and Seller hereby agree as follows.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                                      Certain Defined Terms. 
Capitalized terms used herein shall have the indicated meanings:

 

“1933 Act” means the Securities Act of 1933, as amended from time to time.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

 

1

--------------------------------------------------------------------------------


 

“Acknowledgment and Subordination Agreement” means the Subordination,
Acknowledgment and Pledge Agreement, dated as of December 19, 2016, by and
between the Issuer and PMH, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Act of Insolvency” means, with respect to any Person or its Affiliates, (i) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (ii) the seeking of the
appointment of a receiver, trustee, custodian or similar official for such party
or an Affiliate or any substantial part of the property of either; (iii) the
appointment of a receiver, conservator, or manager for such party or an
Affiliate by any governmental agency or authority having the jurisdiction to do
so; (iv) the making or offering by such party or an Affiliate of a composition
with its creditors or a general assignment for the benefit of creditors; (v) the
admission by such party or an Affiliate of such party of its inability to pay
its debts or discharge its obligations as they become due or mature; or
(vi) that any governmental authority or agency or any person, agency or entity
acting or purporting to act under governmental authority shall have taken any
action to condemn, seize or appropriate, or to assume custody or control of, all
or any substantial part of the property of such party or of any of its
Affiliates, or shall have taken any action to displace the management of such
party or of any of its Affiliates or to curtail its authority in the conduct of
the business of such party or of any of its Affiliates.

 

“Additional Balance” has the meaning set forth in Section 2.13.

 

“Additional Repurchase Assets” has the meaning set forth in Section 4.02(c).

 

“Administrative Agent” has the meaning given to such term in the preamble to
this Agreement.

 

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code; provided, however, that in
respect of Seller the term “Affiliate” shall include only PNMAC and its wholly
owned subsidiaries.

 

“Agreement” has the meaning given to such term in the preamble to this
Agreement.

 

“Applicable Lending Office” means the “lending office” of Buyer (or of an
Affiliate of Buyer) designated on the signature page hereof or such other office
of Buyer (or of an Affiliate of Buyer) as Buyer may from time to time specify to
Seller in writing as the office by which the Transactions are to be made and/or
maintained.

 

“Asset Schedule” means Schedule 2 attached hereto, which lists the Note and the
terms thereof, as such schedule shall be updated from time to time in accordance
with Section 2.02 hereof, including without limitation, in connection with
Buyer’s approval of any Additional Balances pursuant to Section 2.13.

 

“Asset Value” has the meaning assigned to such term in the Pricing Side Letter.

 

2

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

 

“Base Indenture” means the Base Indenture, dated as of December 19, 2016, among
Buyer, Citibank, N.A., as indenture trustee, as calculation agent, as paying
agent and as securities intermediary, Seller, as administrator and as servicer,
CSFB, as administrative agent, and the Credit Manager, including the schedules
and exhibits thereto, as amended, restated, supplemented or otherwise modified
from time to time.

 

“Base Rate” means the “CS Base Rate” as identified in Buyer’s warehouse system
from time to time, and available to Seller upon request.

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) any
other day on which national banking associations or state banking institutions
in New York, New York, the State of California, the city and state where the
Corporate Trust Office is located or the Federal Reserve Bank of New York, are
authorized or obligated by law, executive order or governmental decree to be
closed.

 

“Buyer” means CSCIB, together with its successors, and any assignee of and
Participant or Transferee in the Transaction.

 

“Buyer Account”  means the account identified on Schedule 3 hereto.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Change in Control” occurs if any of the following occur:

 

(A)                               any transaction or event as a result of which
PNMAC ceases to own, beneficially or of record, 100% of the stock of Seller,
except with respect to an initial public offering of Seller’s common stock on a
U.S. national securities exchange;

 

(B)                               the sale, transfer, or other disposition of
all or substantially all of Seller’s or PNMAC’s assets (excluding any such
action taken in connection with any securitization transaction); or

 

(C)                               the consummation of a merger or consolidation
of Seller or PNMAC with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s stock outstanding immediately after such merger,
consolidation or such other reorganization is owned by Persons who were not
stockholders of Seller or PNMAC immediately prior to such merger, consolidation
or other reorganization.

 

3

--------------------------------------------------------------------------------


 

“Closing Date” means December 19, 2016.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means the obligation of Buyer to enter into Transactions with
Seller with an aggregate outstanding Purchase Price at any one time not to
exceed the Maximum Purchase Price.

 

“Commitment Fee” has the meaning assigned to the term in the Pricing Side
Letter.

 

“Commitment Period” means the period from and including the Closing Date to but
not including the Termination Date or such earlier date on which the Commitment
shall have terminated pursuant to this Agreement.

 

“Confidential Information” has the meaning set forth in Section 10.11(b).

 

“Control”, “Controlling” or “Controlled” means the possession of the power to
direct or cause the direction of the management or policies of a Person through
the right to exercise voting power or by contract, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

 

“Credit Manager” means Pentalpha Surveillance LLC and any successor thereto in
such capacity.

 

“CSCIB” has the meaning given to such term in the preamble to this Agreement.

 

“CSFB” has the meaning given to such term in the preamble to this Agreement.

 

“Default” means an event, condition or default that, with the giving of notice,
the passage of time, or both, would constitute an Event of Default.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“EO13224” has the meaning set forth in Section 3.25.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any corporation or trade or business that, together with
Seller or PNMAC is treated as a single employer under Section 414(b) or (c) of
the Code or solely for purposes of Section 302 of ERISA and Section 412 of the
Code is treated as single employer described in Section 414 of the Code.

 

“ERISA Event of Termination” means with respect to Seller or PNMAC (i) with
respect to any Plan, a reportable event, as defined in Section 4043 of ERISA, as
to which the PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be

 

4

--------------------------------------------------------------------------------


 

notified with thirty (30) days of the occurrence of such event, or (ii) the
withdrawal of Seller, PNMAC or any ERISA Affiliate thereof from a Plan during a
plan year in which it is a substantial employer, as defined in
Section 4001(a)(2) of ERISA, or (iii) the failure by Seller, PNMAC or any ERISA
Affiliate thereof to meet the minimum funding standard of Section 412 of the
Code or Section 302 of ERISA with respect to any Plan, including, without
limitation, the failure to make on or before its due date a required installment
under Section 412(m) of the Code (or Section 430(j) of the Code as amended by
the Pension Protection Act) or Section 302(e) of ERISA (or Section 303(j) of
ERISA, as amended by the Pension Protection Act), or (iv) the distribution under
Section 4041 of ERISA of a notice of intent to terminate any Plan or any action
taken by Seller, PNMAC or any ERISA Affiliate thereof to terminate any plan, or
(v) the failure to meet requirements of Section 436 of the Code resulting in the
loss of qualified status under Section 401(a)(29) of the Code, or (vi) the
institution by the PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(vii) the receipt by Seller, PNMAC or any ERISA Affiliate thereof of a notice
from a Multiemployer Plan that action of the type described in the previous
clause (vi) has been taken by the PBGC with respect to such Multiemployer Plan,
or (viii) any event or circumstance exists which may reasonably be expected to
constitute grounds for Seller, PNMAC or any ERISA Affiliate thereof to incur
liability under Title IV of ERISA or under Sections 412(b) or 430(k) of the Code
with respect to any Plan.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Existing Indebtedness” has the meaning specified in Section 3.22.

 

“Expenses” means all present and future expenses reasonably incurred by or on
behalf of Buyer in connection with the negotiation, execution or enforcement of
this Agreement or any of the other Program Agreements and any amendment,
supplement or other modification or waiver related hereto or thereto, whether
incurred heretofore or hereafter, which expenses shall include the reasonable
and documented cost of title, lien, judgment and other record searches;
reasonable and documented attorneys’ fees; any ongoing audits or due diligence
costs in connection with valuation, entering into Transactions or determining
whether a Margin Deficit may exist; and costs of preparing and recording any UCC
financing statements or other filings necessary to perfect the security interest
created hereby.

 

“FATCA” Sections 1471 through 1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantially comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any U.S. or non-U.S. fiscal or regulatory
legislation, guidance, notes, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

 

“Fidelity Insurance” means insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Seller’s regulators.

 

5

--------------------------------------------------------------------------------


 

“Financial Statements” means the consolidated financial statements of Seller
prepared in accordance with GAAP for the year or other period then ended.

 

“GAAP” means U.S. generally accepted accounting principles that are
(i) consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its successors, as in effect from time to time,
and (ii) applied consistently with principles applied to past financial
statements of Seller and its subsidiaries; provided, that a certified public
accountant would, insofar as the use of such accounting principles is pertinent,
be in a position to deliver an unqualified opinion (other than a qualification
regarding changes in generally accepted accounting principles) that such
principles have been properly applied in preparing such financial statements.

 

“GLB Act” has the meaning set forth in Section 10.11(b).

 

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Governmental Rules.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Seller or Buyer, as
applicable.

 

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

 

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a mortgaged
property.  The amount of any Guarantee of a Person shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.  The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

 

“Indebtedness” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts

 

6

--------------------------------------------------------------------------------


 

payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business, so long as such trade accounts payable are
payable within ninety (90) days of the date the respective goods are delivered
or the respective services are rendered; (c) Indebtedness of others secured by a
Lien on the Property of such Person, whether or not the respective Indebtedness
so secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such Person; (f) obligations of
such Person under repurchase agreements, sale/buy-back agreements or like
arrangements, including, without limitation, any Indebtedness arising hereunder;
(g) Indebtedness of others Guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (i) Indebtedness of general partnerships of which such
Person is a general partner and (j) with respect to clauses (a)-(i) above both
on and off balance sheet.

 

“Indenture” means the Base Indenture, together with the Series 2016-MSRVF1
Indenture Supplement thereto.

 

“Indenture Trustee” means Citibank, N.A., its permitted successors and assigns.

 

“Issuer” has the meaning given to such term in the recitals to this Agreement.

 

“Laws” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.

 

“Lien” means, with respect to any property or asset of any Person (a) any
mortgage, lien, pledge, charge or other security interest or encumbrance of any
kind in respect of such property or asset or (b) the interest of a vendor or
lessor arising out of the acquisition of or agreement to acquire such property
or asset under any conditional sale agreement, lease purchase agreement or other
title retention agreement.

 

“Margin” has the meaning assigned to the term in the Pricing Side Letter.

 

“Margin Amount” means, with respect to any Transaction as of any date, the
amount obtained by multiplying the Purchase Price Percentage by the unpaid
principal balance of the Note as of such date.

 

“Margin Call” has the meaning set forth in Section 2.05(a).

 

“Margin Deadlines” has the meaning set forth in Section 2.05(b).

 

“Margin Deficit” has the meaning set forth in Section 2.05(a).

 

“Market Value” means, with respect to the Note as of any date of determination,
and without duplication, the fair market value of the Note on such date as
reasonably determined by Buyer (or an Affiliate thereof).

 

7

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of Seller or any Affiliate that is a party to any
Program Agreement taken as a whole; (b) a material impairment of the ability of
Seller or any Affiliate that is a party to any Program Agreement to perform
under any Program Agreement and to avoid any Event of Default;  or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability of any Program Agreement against Seller or any Affiliate that is
a party to any Program Agreement.

 

“Maximum Purchase Price” has the meaning assigned to the term in the Pricing
Side Letter.

 

“MLRA Pricing Side Letter” means that certain Amended and Restated Pricing Side
Letter, dated as of March 31, 2016, by and among CSFB, as buyer and as agent,
Seller, and PNMAC, as guarantor, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

 

“Mortgage Loan Repurchase Agreement” means that certain Second Amended and
Restated Master Repurchase Agreement, dated as of March 31, 2016, among CSFB, as
buyer and as agent, Seller and PNMAC, as guarantor, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Seller
or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“Non-Excluded Taxes” has the meaning set forth in Section 2.11(a).

 

“Note” has the meaning given to such term in the recitals to this Agreement.

 

“Notice” or “Notices” means all requests, demands and other communications, in
writing (including facsimile transmissions and e-mails), sent by overnight
delivery service, facsimile transmission, electronic transmission or
hand-delivery to the intended recipient at the address specified in
Section 10.05 or, as to any party, at such other address as shall be designated
by such party in a written notice to the other party.

 

“Obligations” means (a) all of Seller’s indebtedness, obligations to pay the
outstanding principal balance of the Purchase Price, together with interest
thereon on the Termination Date, outstanding interest due on each Price
Differential Payment Date, and other obligations and liabilities, to Buyer or
its Affiliates arising under, or in connection with, the Program Agreements,
whether now existing or hereafter arising; (b) any and all sums reasonably
incurred and paid by Buyer or on behalf of Buyer in order to preserve any
Repurchase Asset or its interest therein; (c) in the event of any proceeding for
the collection or enforcement of any of Seller’s indebtedness, obligations or
liabilities referred to in this definition, the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Repurchase Asset, or of any exercise by Buyer of its rights
under the Program Agreements, including, without limitation, reasonable
attorneys’ fees and disbursements and court costs; (d) all of Seller’s indemnity
obligations to Buyer pursuant to the Program Agreements; and (e) all of Seller’s
and PNMAC’s, as guarantor, obligations under the Mortgage Loan Repurchase
Agreement and other Repurchase Documents.

 

8

--------------------------------------------------------------------------------


 

“OFAC” has the meaning set forth in Section 3.25.

 

“Officer’s Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.

 

“Other Taxes” has the meaning set forth in Section 2.11(b).

 

“Participant” has the meaning set forth in Section 9.02(a).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Protection Act” means the Pension Protection Act of 2006, as amended
from time to time.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means an employee benefit or other plan established or maintained by any
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

“PLS” has the meaning given to such term in the preamble to this Agreement.

 

“PMH” means PennyMac Holdings, LLC, a limited liability company organized under
the laws of the State of Delaware.

 

“PMH Documents” means the PMH Repurchase Agreement, PMT Guaranty, Acknowledgment
and Subordination Agreement, pricing letter, side letter, confirmations and all
documents ancillary thereto that evidence a PMH Transaction in the form approved
by the Issuer in writing in its sole discretion with any material modifications
approved by the Issuer in writing in its sole discretion (excluding provisions
related to the advance rate or interest rate of such PMH Transactions, which
shall not be subject to Issuer’s review or approval).

 

“PMH Transaction” means a transaction between PLS and PMH whereby PMH pledges
the Purchased MSR Excess Spread and the corresponding Purchased MSR Excess
Spread PC to PLS against the transfer of funds by PLS, which Purchased MSR
Excess Spread is concurrently or consecutively pledged to the Issuer under the
PC Repurchase Agreement.

 

“PNMAC” means Private National Mortgage Acceptance Company, LLC, its permitted
successors and assigns.

 

9

--------------------------------------------------------------------------------


 

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (A) the Pricing Rate for such
Transaction and (B) the Purchase Price for such Transaction, calculated daily on
the basis of a 360 day year for the actual number of days during the Price
Differential Period.

 

“Price Differential Payment Date” means, for as long as any Obligations shall
remain owing by Seller to Buyer, each Payment Date (as defined in the
Indenture).

 

“Price Differential Period” means, the period from and including a Price
Differential Payment Date, up to but excluding the next Price Differential
Payment Date.

 

“Price Differential Statement Date” has the meaning set forth in Section 2.04.

 

“Pricing Rate” means Base Rate plus the applicable Margin.

 

“Pricing Side Letter” means the letter agreement dated as of the Closing Date,
between Buyer and Seller as amended, restated, supplemented or otherwise
modified from time to time.

 

“Primary Repurchase Assets” has the meaning set forth in Section 4.02(a).

 

“Proceeds” means “proceeds” as defined in Section 9-102(a)(64) of the UCC.

 

“Program Agreements” means this Agreement, the Pricing Side Letter, the VFN
Guaranty, the Base Indenture and the Series 2016-MSRVF1 Indenture Supplement, as
each of the same may hereafter be amended, restated, supplemented or otherwise
modified from time to time.

 

“Prohibited Person” has the meaning set forth in Section 3.25.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Date” means, subject to the satisfaction of the conditions precedent
set forth in Article V hereof, each Funding Date (as defined in the Indenture)
on which a Transaction is entered into by Buyer pursuant to Section 2.02 or such
other mutually agreed upon date as more particularly set forth on Exhibit A
hereto.

 

10

--------------------------------------------------------------------------------


 

“Purchase Price” means the price at which each Purchased Asset (or portion
thereof) is transferred by Seller to Buyer, which shall equal on each Purchase
Date, the applicable Asset Value of the Note or Additional Balance being
purchased on such Purchase Date.  On any day after the related Purchase Date,
except where Buyer and the Seller agree otherwise, the aggregate “Purchase
Price” for such date shall refer to the aggregate Purchase Price for the
Purchased Asset (as determined on the related Purchase Dates under the
immediately preceding sentence) decreased by the amount of any cash transferred
by the Seller to Buyer pursuant to Section 2.05 hereof prior to such date.

 

“Purchase Price Percentage” has the meaning assigned to the term in the Pricing
Side Letter.

 

“Purchased Assets” means, collectively, the Note and all outstanding Additional
Balances together with the Repurchase Assets related to such Note and Additional
Balances transferred by Seller to Buyer in a Transaction hereunder, as listed on
the related Asset Schedule attached to the related Transaction Notice.

 

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller, or any other person or entity with respect to the
Purchased Assets.

 

“Register” has the meaning set forth in Section 9.02(b).

 

“Repurchase Assets” has the meaning set forth in Section 4.02(c).

 

“Repurchase Date” means the earlier of (i) the Termination Date or (ii) the date
requested by Seller on which the Repurchase Price is paid pursuant to
Section 2.03.

 

“Repurchase Documents” means “Program Agreements” as defined in the Mortgage
Loan Repurchase Agreement.

 

“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the accrued but unpaid Price Differential as
of the date of such determination.

 

“Repurchase Rights” has the meaning set forth in Section 4.02(c).

 

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other Governmental
Authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer or treasurer of
such Person.  The Responsible Officers of Seller as of the Closing Date are
listed on Schedule 1 hereto.

 

11

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Seller” has the meaning assigned to such term in the preamble to this Agreement
and includes PLS’ permitted successors and assigns.

 

“Seller Termination Option” means (a) (i) Buyer has or shall incur costs in
connection with those matters provided for in Section 2.10 or 2.11 and
(ii) Buyer requests that Seller pay to Buyer those costs in connection therewith
or (b) Buyer has declared in writing that an event described in
Section 5.02(h)(A) has occurred.

 

“Series 2016-MSRVF1 Indenture Supplement” means the Series 2016-MSRVF1 Indenture
Supplement, dated as of December 19, 2016, among the Issuer, Citibank, N.A., as
indenture trustee, as calculation agent, as paying agent and as securities
intermediary, PLS, as administrator and as servicer, and CSFB, as administrative
agent, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Taxes” has the meaning assigned to such term in Section 2.11(a).

 

“Termination Date” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Transaction” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Transaction Notice” has the meaning assigned to such term in Section 2.02(a).

 

“Transaction Register” has the meaning assigned to such term in Section 9.03(b).

 

“Transferee” has the meaning set forth in Section 9.02(b).

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect on the Closing Date in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction.

 

12

--------------------------------------------------------------------------------


 

“VFN Guarantor” means Private National Mortgage Acceptance Company, LLC, in its
capacity as guarantor under the VFN Guaranty.

 

“VFN Guaranty” means the Guaranty, dated as of the Closing Date, as amended,
restated, supplemented or otherwise modified from time to time, pursuant to
which VFN Guarantor fully and unconditionally guarantees the obligations of
Seller hereunder.

 

“Weekly Report Date” has the meaning set forth in Section 6.03.

 

Section 1.02                                      Other Defined Terms.

 

(a)                                 Any capitalized terms used and not defined
herein shall have the meaning set forth in the Base Indenture and the
Series 2016-MSRVF1 Indenture Supplement, as applicable.

 

(b)                                 The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. 
Unless otherwise specified herein, the term “or” has the inclusive meaning
represented by the term “and/or” and the term “including” is not limiting.  All
references to Sections, subsections, Articles and Exhibits shall be to Sections,
subsections, and Articles of, and Exhibits to, this Agreement unless otherwise
specifically provided.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, unless otherwise specified herein
the words “commencing on” mean “commencing on and including,” the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding.”

 

ARTICLE II

 

GENERAL TERMS

 

Section 2.01                                      Transactions.  Subject to the
terms and conditions hereof, Buyer agrees to enter into Transactions with Seller
for a Purchase Price outstanding at any one time not to exceed the Maximum
Purchase Price.  During the Commitment Period, Seller may utilize the Commitment
by requesting Transactions, Seller may pay the Repurchase Price in whole or in
part at any time during such period without penalty, and additional Transactions
may be entered into in accordance with the terms and conditions hereof.  Buyer’s
obligation to enter into Transactions pursuant to the terms of this Agreement
shall terminate on the Termination Date.  Notwithstanding the foregoing, Buyer
shall have no commitment or obligation to enter into Transactions in connection
with the Note to the extent the Purchase Price of such Transaction exceeds the
Maximum Purchase Price.

 

Section 2.02                                      Procedure for Entering into
Transactions.

 

(a)                                 Seller may enter into Transactions with
Buyer under this Agreement during the Commitment Period on any Purchase Date;
provided, that Seller shall have given Buyer irrevocable notice (each, a
“Transaction Notice”), which notice (i) shall be substantially in the form of
Exhibit A, (ii) shall be signed by a Responsible Officer of Seller and be
received by

 

13

--------------------------------------------------------------------------------


 

Buyer prior to 1:00 p.m. (New York time) one (1) Business Day prior to the
related Purchase Date, and (iii) shall specify: (A) (i) the Maximum VFN
Principal Balance of the Note, (ii) with respect to the first Purchase Date, the
Initial Note Balance of the Note, and, with respect to any other Purchase Date,
the Additional Balance and (iii) after taking into account the Additional
Balance being requested on such Purchase Date, the outstanding VFN Principal
Balance of the Note; (B) the Dollar amount of the requested Purchase Price;
(C) the requested Purchase Date; (D) the Repurchase Date; (E) the Pricing Rate
or Repurchase Price applicable to the Transaction; and (E) any additional terms
or conditions of the Transaction not inconsistent with this Agreement.  Each
Transaction Notice on any Purchase Date shall be in an amount equal to at least
$500,000.

 

(b)                                 If Seller shall deliver to Buyer a
Transaction Notice that satisfies the requirements of Section 2.02(a), Buyer
will notify Seller of its intent to remit the requested Purchase Price one
(1) Business Day prior to the requested Purchase Date.  If all applicable
conditions precedent set forth in Article V have been satisfied on or prior to
the Purchase Date, then subject to the foregoing, on the Purchase Date, Buyer
shall remit the amount of the requested Purchase Price in U.S. Dollars and in
immediately available funds to the Buyer Account.

 

(c)                                  Upon entering into each Transaction
hereunder, the Asset Schedule shall be automatically updated and replaced with
the Asset Schedule attached to the related Transaction Notice.

 

Section 2.03                                      Repurchase; Payment of
Repurchase Price.

 

(a)                                 Seller hereby promises to repurchase the
Purchased Assets and pay all outstanding Obligations on the Termination Date.

 

(b)                                 By notifying Buyer in writing at least one
(1) Business Day in advance, Seller shall be permitted, at its option, to
prepay, subject to Section 2.12, the Purchase Price in whole or in part at any
time, together with accrued and unpaid interest on the amount so prepaid.

 

Section 2.04                                      Price Differential.  On each
Price Differential Payment Date, Seller hereby promises to pay to Buyer all
accrued and unpaid Price Differential on the Transactions, as invoiced by Buyer
to Seller three (3) Business Days prior to the related Price Differential
Payment Date (the “Price Differential Statement Date”); provided, that if Buyer
fails to deliver such statement on the Price Differential Statement Date, on
such Price Differential Payment Date Seller shall pay the amount which Seller
calculates as the Price Differential due and upon delivery of the statement,
Seller shall remit to Buyer any shortfall, or Buyer shall refund to Seller any
excess, in the Price Differential paid.  Price Differential shall accrue each
day on the Purchase Price at a rate per annum equal to the Pricing Rate.  The
Price Differential shall be computed on the basis of the actual number of days
in each Price Differential Period and a 360-day year.

 

Section 2.05                                      Margin Maintenance.

 

(a)                                 If at any time the aggregate outstanding
amount of the Purchase Price of the Note is less than the Margin Amount for the
related Transaction (such excess, a “Margin Deficit”), then Buyer may by notice
to Seller require Seller to transfer to Buyer cash in an amount at least equal
to the Margin Deficit (such requirement, a “Margin Call”).

 

14

--------------------------------------------------------------------------------


 

(b)                                 Notice delivered pursuant to
Section 2.05(a) may be given by any written or electronic means.  With respect
to a Margin Call, any notice given before 5:00 p.m. (New York City time) on a
Business Day shall be met, and the related Margin Call satisfied, no later than
5:00 p.m. (New York City time) on the following Business Day.  With respect to a
Margin Call, any notice given after 5:00 p.m. (New York City time) on a Business
Day shall be met, and the related Margin Call satisfied, no later than 5:00
p.m. (New York City time) on the second (2nd) Business Day following the date of
such notice.  The foregoing time requirements for satisfaction of a Margin Call
are referred to as the “Margin Deadlines”.  The failure of Buyer, on any one or
more occasions, to exercise its rights hereunder, shall not change or alter the
terms and conditions to which this Agreement is subject or limit the right of
Buyer to do so at a later date.  Seller and Buyer each agree that a failure or
delay by Buyer to exercise its rights hereunder shall not limit or waive Buyer’s
rights under this Agreement or otherwise existing by law or in any way create
additional rights for Seller.

 

(c)                                  In the event that a Margin Deficit exists,
Buyer may retain any funds received by it to which Seller would otherwise be
entitled hereunder, which funds (i) may be held by Buyer against the related
Margin Deficit or (ii) may be applied by Buyer against the Purchase Price. 
Notwithstanding the foregoing, Buyer retains the right, in its sole discretion,
to make a Margin Call in accordance with the provisions of this Section 2.05.

 

Section 2.06                                      Payment Procedure.  Seller
absolutely, unconditionally, and irrevocably, shall make, or cause to be made,
all payments required to be made by Seller hereunder.  Seller shall deposit or
cause to be deposited all amounts constituting collection, payments and proceeds
of the Note (including, without limitation, all fees and proceeds of sale) to
the Buyer Account.

 

Section 2.07                                      Application of Payments.

 

(a)                                 On each Price Differential Payment Date, all
amounts deposited into the Buyer Account from and after the immediately
preceding Price Differential Payment Date (or the Closing Date in connection
with the initial Price Differential Payment Date) shall be applied as follows:

 

(i)                                     first, to the payment of any accrued and
unpaid Price Differential owing;

 

(ii)                                  second, to the payment of Purchase Price
outstanding to satisfy any Margin Deficit owing;

 

(iii)                               third, to payment of all other costs and
fees payable to Buyer pursuant to this Agreement; and

 

(iv)                              fourth, any remainder to Seller.

 

15

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the preceding provisions, if
an Event of Default shall have occurred hereunder, all funds related to the Note
shall be applied as follows:

 

(i)                                     first, to the payment of any accrued and
unpaid Price Differential owing;

 

(ii)                                  second, to the payment of Purchase Price
until reduced to zero;

 

(iii)                               third, to payment of all other costs and
fees payable to Buyer pursuant to this Agreement;

 

(iv)                              fourth, to the payment of any other
Obligations; and

 

(v)                                 fifth, any remainder to Seller.

 

Section 2.08                                      Use of Purchase Price and
Transaction Requests.  The Purchase Price shall be used by Seller for general
corporate purposes.

 

Section 2.09                                      Recourse.  Notwithstanding
anything else to the contrary contained or implied herein or in any other
Program Agreement, Buyer shall have full, unlimited recourse against Seller and
its assets in order to satisfy the Obligations.

 

Section 2.10                                      Requirements of Law.

 

(a)                                 If any Requirement of Law (other than with
respect to any amendment made to Buyer’s certificate of trust and trust
agreement or other organizational or governing documents) or any change in the
interpretation or application thereof or compliance by Buyer with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the Closing Date:

 

(i)                                     shall subject Buyer to any tax of any
kind whatsoever with respect to this Agreement or the Transactions (excluding
income taxes, branch profits taxes, franchise taxes or similar taxes imposed on
Buyer as a result of any present or former connection between Buyer and the
United States, other than any such connection arising solely from Buyer having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement) or change the basis of taxation of payments to Buyer
in respect thereof;

 

(ii)                                  shall impose, modify or hold any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, or other
extensions of credit by, or any other acquisition of funds by, any office of
Buyer which is not otherwise included in the determination of the Price
Differential hereunder; or

 

(iii)                               shall impose on Buyer any other condition;

 

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems to be material, of entering, continuing or maintaining
this Agreement or any other Program Agreement, the Transactions or to reduce any
amount due or owing hereunder in respect thereof, then, in any such case, Seller
shall promptly pay Buyer such additional amount or amounts as calculated by
Buyer in good faith as will compensate Buyer for such increased cost or reduced
amount receivable.

 

16

--------------------------------------------------------------------------------


 

(b)                                 If Buyer shall have determined that the
adoption of or any change in any Requirement of Law (other than with respect to
any amendment made to Buyer’s certificate of incorporation and by-laws or other
organizational or governing documents) regarding capital adequacy or in the
interpretation or application thereof or compliance by Buyer or any corporation
Controlling Buyer with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the Closing Date shall have the effect of reducing the rate of
return on Buyer’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which Buyer or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration Buyer’s or such corporation’s policies with respect to capital
adequacy) by an amount deemed by Buyer to be material, then from time to time,
Seller shall promptly pay to Buyer such additional amount or amounts as will
compensate Buyer for such reduction.

 

(c)                                  If Buyer becomes entitled to claim any
additional amounts pursuant to this Section 2.10, it shall promptly notify
Seller of the event by reason of which it has become so entitled.  A certificate
as to any additional amounts payable pursuant to this Section 2.10 submitted by
Buyer to Seller shall be conclusive in the absence of manifest error.

 

Section 2.11                                      Taxes.

 

(a)                                 Any and all payments by or on behalf of
Seller under or in respect of this Agreement or any other Program Agreements to
which Seller is a party shall be made free and clear of, and without deduction
or withholding for or on account of, any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities
(including penalties, interest and additions to tax) with respect thereto,
whether now or hereafter imposed, levied, collected, withheld or assessed by any
taxation authority or other Governmental Authority (collectively, “Taxes”),
unless required by law.  If Seller shall be required under any applicable
Requirement of Law to deduct or withhold any Taxes from or in respect of any sum
payable under or in respect of this Agreement or any of the other Program
Agreements to Buyer (including for purposes of Section 2.10 and this
Section 2.11, any assignee, successor or participant), (i) Seller shall make all
such deductions and withholdings in respect of Taxes, (ii) Seller shall pay the
full amount deducted or withheld in respect of Taxes to the relevant taxation
authority or other Governmental Authority in accordance with any applicable
Requirement of Law, and (iii) the sum payable by Seller shall be increased as
may be necessary so that after Seller has made all required deductions and
withholdings (including deductions and withholdings applicable to additional
amounts payable under this Section 2.11) such Buyer receives an amount equal to
the sum it would have received had no such deductions or withholdings been made
in respect of Non-Excluded Taxes.  For purposes of this Agreement the term
“Non-Excluded Taxes” are Taxes other than, in the case of Buyer, Taxes that are
(i) imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the jurisdiction under the laws of which such Buyer is organized or
of its Applicable Lending Office, or any political subdivision thereof, unless
such Taxes are imposed as a result of Buyer having executed, delivered or
performed its obligations or received payments under, or enforced, this
Agreement or any of the other Program Agreements (in which case such Taxes will
be treated as Non-Excluded Taxes) and (ii) imposed pursuant to FATCA.

 

17

--------------------------------------------------------------------------------


 

(b)                                 In addition, Seller hereby agrees to pay any
present or future stamp, recording, documentary, excise, property or value-added
taxes, or similar taxes, charges or levies that arise from any payment made
under or in respect of this Agreement or any other Program Agreement or from the
execution, delivery or registration of, any performance under, or otherwise with
respect to, this Agreement or any other Program Agreement (collectively, “Other
Taxes”).

 

(c)                                  Seller hereby agrees to indemnify Buyer
for, and to hold it harmless against, the full amount of Non-Excluded Taxes and
Other Taxes, and the full amount of Taxes of any kind imposed by any
jurisdiction on amounts payable by Seller under this Section 2.11 imposed on or
paid by such Buyer and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto.  The indemnity
by Seller provided for in this Section 2.11 shall apply and be made whether or
not the Non-Excluded Taxes or Other Taxes for which indemnification hereunder is
sought have been correctly or legally asserted.  Amounts payable by Seller under
the indemnity set forth in this Section 2.11(c) shall be paid within
ten (10) days from the date on which Buyer makes written demand therefor.

 

(d)                                 Without prejudice to the survival of any
other agreement of the Seller hereunder, the agreements and obligations of the
Seller contained in this Section 2.11 shall survive the termination of this
Agreement and the other Program Agreements.  Nothing contained in Section 2.10
or this Section 2.11 shall require any Buyer to make available any of its tax
returns or any other information that it deems to be confidential or
proprietary.

 

(e)                                  Buyer will timely furnish Seller, or any
agent of Seller, any tax forms or certifications (such as an applicable IRS
Form W-8, IRS Form W-9 or any successors to such IRS forms) that it is legally
entitled to provide and that Seller or its agents may reasonably request (A) to
permit Seller or its agents to make payments to it without, or at a reduced rate
of, deduction or withholding, (B) to enable Seller or its agents to qualify for
a reduced rate of withholding or deduction in any jurisdiction from or through
which Seller or its agents receive payments and (C) to enable Seller or its
agents to satisfy reporting and other obligations under the Code and Treasury
Regulations and under any other applicable laws, and shall update or replace
such tax forms or certifications as appropriate or in accordance with their
terms or subsequent amendments, and acknowledges that the failure to provide,
update or replace any such tax forms or certifications may result in the
imposition of withholding or back-up withholding upon payments to Buyer.

 

Section 2.12                                      Indemnity.  Without limiting,
and in addition to, the provisions of Section 10.02, the Seller agrees to
indemnify the Buyer and to hold the Buyer harmless from any loss or expense that
the Buyer may sustain or incur as a consequence of (i) a default by the Seller
in payment when due of the Repurchase Price or Price Differential or (ii) a
default by the Seller in making any prepayment of Repurchase Price after the
Seller has given a notice thereof in accordance with Section 2.03.

 

18

--------------------------------------------------------------------------------


 

Section 2.13                                      Additional Balance.  In the
event that Seller wishes an increase in the VFN Principal Balance, Seller shall
deliver to Buyer a copy of the VFN Note Balance Adjustment Request that is
delivered under the Indenture.  If all the Funding Conditions required pursuant
to Section 5.02 hereof and the Indenture have been satisfied, then upon approval
in writing by Buyer of such increase in the VFN Principal Balance (such
increase, upon such approval, an “Additional Balance”), the outstanding VFN
Principal Balance set forth in the Asset Schedule hereof shall be automatically
updated as set forth in the related Transaction Notice in accordance with
Section 2.02.

 

Section 2.14                                      Commitment Fee.  Seller shall
pay the Commitment Fee as specified in the Pricing Side Letter.  Such payment
shall be made in Dollars, in immediately available funds, without deduction, set
off or counterclaim, to Buyer at such account designated in writing by Buyer.

 

Section 2.15                                      Termination.

 

(a)                                 Notwithstanding anything to the contrary set
forth herein, if a Seller Termination Option occurs, Seller may, upon five
(5) Business Days’ prior written notice of such event, terminate this Agreement
and the Termination Date shall be deemed to have occurred (upon the expiration
of such five (5) Business Day period).

 

(b)                                 In the event that a Seller Termination
Option as described in clause (a) of the definition thereof has occurred and
Seller has notified Buyer in writing of its option to terminate this Agreement,
Buyer shall have the right to withdraw such request for payment within three
(3) Business Days of Seller’s notice of its exercise of the Seller Termination
Option and Seller shall no longer have the right to terminate this Agreement.

 

(c)                                  In connection with Seller’s exercise of a
Seller Termination Option, Buyer shall refund to Seller an amount equal to the
Commitment Fee prorated for the number of days remaining from and including the
deemed Termination Date to but excluding the then scheduled Termination Date.

 

(d)                                 For the avoidance of doubt, Seller shall
remain responsible for all costs actually incurred by Buyer pursuant to
Sections 2.10 and 2.11.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Seller represents and warrants to Buyer as of the Closing Date and as of each
Purchase Date for any Transaction that:

 

Section 3.01                                      Seller Existence.  Seller has
been duly organized and is validly existing as a limited liability company in
good standing under the laws of the State of Delaware.

 

Section 3.02                                      Licenses.  Seller is duly
licensed or is otherwise qualified in each jurisdiction in which it transacts
business for the business which it conducts and is not in default of any
applicable federal, state or local laws, rules and regulations unless, in either
instance, the

 

19

--------------------------------------------------------------------------------


 

failure to take such action is not reasonably likely (either individually or in
the aggregate) to cause a Material Adverse Effect and is not in default of such
state’s applicable laws, rules and regulations.  Seller has the requisite power
and authority and legal right to own, sell and grant a lien on all of its right,
title and interest in and to the Note.  Seller has the requisite power and
authority and legal right to execute and deliver, engage in the transactions
contemplated by, and perform and observe the terms and conditions of, this
Agreement, each Program Agreement and any Transaction Notice.

 

Section 3.03                                      Power.  Seller has all
requisite corporate or other power, and has all governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect.

 

Section 3.04                                      Due Authorization.  Seller has
all necessary corporate or other power, authority and legal right to execute,
deliver and perform its obligations under each of the Program Agreements, as
applicable.  This Agreement, any Transaction Notice and the Program Agreements
have been (or, in the case of Program Agreements and any Transaction Notice not
yet executed, will be) duly authorized, executed and delivered by Seller, all
requisite or other corporate action having been taken, and each is valid,
binding and enforceable against Seller in accordance with its terms except as
such enforcement may be affected by bankruptcy, by other insolvency laws, or by
general principles of equity.

 

Section 3.05                                      Financial Statements. 
(A) Seller has heretofore furnished to Buyer a copy of (a) its balance sheet for
the fiscal year of Seller ended December 31, 2015 and the related statements of
income for Seller for such fiscal year, with the opinion thereon of Deloitte &
Touche LLP and (b) its balance sheet for the quarterly fiscal period of Seller
ended September 30, 2016 and the related statements of income for Seller for
such quarterly fiscal period.  All such financial statements are accurate,
complete and correct and fairly present, in all material respects, the financial
condition of Seller (subject to normal year-end adjustments) and the results of
its operations as at such dates and for such fiscal periods, all in accordance
with GAAP applied on a consistent basis, and to the best of the Seller’s
knowledge, do not omit any material fact as of the date(s) thereof.  Since
September 30, 2016, there has been no material adverse change in the
consolidated business, operations or financial condition of Seller from that set
forth in said financial statements nor is Seller aware of any state of facts
which (with notice or the lapse of time) would or could result in any such
material adverse change.  Seller has no liabilities, direct or indirect, fixed
or contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of Seller except as heretofore disclosed to
Buyer in writing.

 

(B)                               Seller has heretofore caused VFN Guarantor to
furnish to Buyer a copy of (a) its balance sheet for the fiscal year of VFN
Guarantor ended December 31, 2015 and the related statements of income for VFN
Guarantor for such fiscal year, with the opinion thereon of Deloitte & Touche
LLP and (b) its balance sheet for the quarterly fiscal period of VFN Guarantor
ended September 30, 2016 and the related statements of income for

 

20

--------------------------------------------------------------------------------


 

VFN Guarantor for such quarterly fiscal period.  All such financial statements
are accurate, complete and correct and fairly present, in all material respects,
the financial condition of VFN Guarantor (subject to normal year-end
adjustments) and the results of its operations as at such dates and for such
fiscal periods, all in accordance with GAAP applied on a consistent basis, and
to the best of the Seller’s knowledge, do not omit any material fact as of the
date(s) thereof.  Since September 30, 2016, there has been no material adverse
change in the consolidated business, operations or financial condition of VFN
Guarantor from that set forth in said financial statements nor is Seller aware
of any state of facts which (with notice or the lapse of time) would or could
result in any such material adverse change.  VFN Guarantor has no liabilities,
direct or indirect, fixed or contingent, matured or unmatured, known or unknown,
or liabilities for taxes, long-term leases or unusual forward or long-term
commitments not disclosed by, or reserved against in, said balance sheet and
related statements, and at the present time there are no material unrealized or
anticipated losses from any loans, advances or other commitments of VFN
Guarantor except as heretofore disclosed to Buyer in writing.

 

Section 3.06                                      No Event of Default.  There
exists no Event of Default under Section 7.01 hereof, which default gives rise
to a right to accelerate indebtedness as referenced in Section 7.03 hereof,
under any mortgage, borrowing agreement or other instrument or agreement
pertaining to indebtedness for borrowed money or to the repurchase of mortgage
loans or securities.

 

Section 3.07                                      Solvency.  Seller is solvent
and will not be rendered insolvent by any Transaction and, after giving effect
to such Transaction, will not be left with an unreasonably small amount of
capital with which to engage in its business.  Seller does not intend to incur,
nor believes that it has incurred, debts beyond its ability to pay such debts as
they mature and is not contemplating the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of such entity
or any of its assets.  Seller is not selling and/or pledging any Repurchase
Assets with any intent to hinder, delay or defraud any of its creditors.

 

Section 3.08                                      No Conflicts.  The execution,
delivery and performance by of Seller of this Agreement, any Transaction Notice
hereunder and the Program Agreements do not conflict with any term or provision
of the organizational documents of Seller or any law, rule, regulation, order,
judgment, writ, injunction or decree applicable to Seller of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over Seller, which conflict would have a Material Adverse Effect and will not
result in any violation of any such mortgage, instrument, agreement or
obligation to which Seller is a party.

 

Section 3.09                                      True and Complete Disclosure. 
All information, reports, exhibits, schedules, financial statements or
certificates of Seller or any Affiliate thereof or any of their officers
furnished or to be furnished to Buyer in connection with the initial or any
ongoing due diligence of Seller or any Affiliate or officer thereof,
negotiation, preparation, or delivery of the Program Agreements are true and
complete in all material respects and do not omit to disclose any material facts
necessary to make the statements herein or therein, in light of the
circumstances in which they are made, not misleading.  All financial statements
have been prepared in accordance with GAAP.

 

21

--------------------------------------------------------------------------------


 

Section 3.10                                      Approvals.  No consent,
approval, authorization or order of, registration or filing with, or notice to
any governmental authority or court is required under applicable law in
connection with the execution, delivery and performance by Seller of this
Agreement, any Transaction Notice and the Program Agreements.

 

Section 3.11                                      Litigation.  There is no
action, proceeding or investigation pending with respect to which Seller has
received service of process or, to the best of Seller’s knowledge threatened
against it before any court, administrative agency or other tribunal
(A) asserting the invalidity of this Agreement, any Transaction, Transaction
Notice or any Program Agreement, (B) seeking to prevent the consummation of any
of the transactions contemplated by this Agreement, any Transaction Notice or
any Program Agreement, (C) makes a claim individually or in the aggregate in an
amount greater than $10,000,000, (D) which requires filing with the SEC in
accordance with the 1934 Act or any rules thereunder, (E) which has resulted in
the voluntary or involuntary suspension of a license, a cease and desist order,
or such other action as could adversely impact Seller’s business, or (F) which
might materially and adversely affect the validity of the Purchased Assets or
the performance by it of its obligations under, or the validity or
enforceability of, this Agreement, any Transaction Notice or any Program
Agreement.

 

Section 3.12                                      Material Adverse Change. 
There has been no material adverse change in the business, operations, financial
condition, properties or prospects of Seller or its Affiliates since the date
set forth in the most recent financial statements supplied to Buyer that is
reasonably likely to have a Material Adverse Effect on Seller.

 

Section 3.13                                      Ownership.

 

(a)                                 Seller has good title to all of the
Repurchase Assets, free and clear of all mortgages, security interests,
restrictions, Liens and encumbrances of any kind other than the Liens created
hereby or contemplated herein.

 

(b)                                 Each item of the Repurchase Assets was
acquired by Seller in the ordinary course of its business, in good faith, for
value and without notice of any defense against or claim to it on the part of
any Person.

 

(c)                                  There are no agreements or understandings
between Seller and any other party which would modify, release, terminate or
delay the attachment of the security interests granted to Buyer under this
Agreement.

 

(d)                                 The provisions of this Agreement are
effective to create in favor of Buyer a valid security interest in all right,
title and interest of Seller in, to and under the Repurchase Assets.

 

(e)                                  Upon the filing of financing statements on
Form UCC-1 naming Buyer as “Secured Party” and Seller as “Debtor”, and
describing the Repurchase Assets, in the recording offices of the Secretary of
State of Delaware the security interests granted hereunder in the Repurchase
Assets will constitute fully perfected first priority security interests under
the Uniform Commercial Code in all right, title and interest of Seller in, to
and under such Repurchase Assets which can be perfected by filing under the
Uniform Commercial Code.

 

22

--------------------------------------------------------------------------------


 

Section 3.14                                      The Note.  Seller has
(i) delivered the Note, (ii) duly endorsed the Note to Buyer or Buyer’s
designee, (iii) notified the Indenture Trustee of such transfer and
(iv) completed all documents required to effect such transfer in the Note
Register, including, without limitation, receipt by the Note Registrar of the
Rule 144A Note Transfer Certificate and such other information and documents
that may be required pursuant to the terms of the Indenture.  In addition, Buyer
has received all other Program Agreements (including, without limitation, all
exhibits and schedules referred to therein or delivered pursuant thereto), all
amendments thereto, waivers relating thereto and other side letters or
agreements affecting the terms thereof and all agreements and other material
documents relating thereto, and Seller hereby certifies that the copies
delivered to Buyer by Seller are true and complete.  None of such documents has
been amended, supplemented or otherwise modified (including waivers) since the
respective dates thereof, except by amendments, copies of which have been
delivered to Buyer.  Each such document to which Seller is a party has been duly
executed and delivered by Seller and is in full force and effect, and no default
or material breach has occurred and is continuing thereunder.

 

Section 3.15                                      Taxes.  Seller and its
Subsidiaries have timely filed all tax returns that are required to be filed by
them and have paid all taxes, except for any such taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided.  The
charges, accruals and reserves on the books of Seller and its Subsidiaries in
respect of taxes and other governmental charges are, in the opinion of Seller,
adequate.

 

Section 3.16                                      Investment Company.  Neither
Seller nor any of its Subsidiaries is an “investment company”, or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended; provided, however, that any entity that is
under the management of PNMAC Capital Management LLC in its capacity as an
“investment adviser” within the meaning of the Investment Advisers Act of 1940
and is otherwise not directly or indirectly owned or controlled by Seller shall
not be deemed a “Subsidiary” for the purposes of this Section 3.16.

 

Section 3.17                                      Chief Executive Office;
Jurisdiction of Organization.  On the Closing Date, Seller’s chief executive
office, is, and has been, located at 3043 Townsgate Road, Westlake Village, CA
91361.  On the Effective Date, Seller’s jurisdiction of organization is the
State of Delaware.  Seller shall provide Buyer with thirty (30) days advance
notice of any change in Seller’s principal office or place of business or
jurisdiction.  Seller has no trade name.  During the preceding five (5) years,
Seller has not been known by or done business under any other name, corporate or
fictitious, and has not filed or had filed against it any bankruptcy
receivership or similar petitions nor has it made any assignments for the
benefit of creditors.

 

Section 3.18                                      Location of Books and
Records.  The location where Seller keeps its books and records, including all
computer tapes and records relating to the Repurchase Assets is its chief
executive office.

 

Section 3.19                                      ERISA.  Each Plan to which
Seller or its Subsidiaries make direct contributions, and, to the knowledge of
Seller, each other Plan and each Multiemployer Plan, is in compliance in all
material respects with, and has been administered in all material respects in
compliance with, the applicable provisions of ERISA, the Code and any other
Federal or State law.

 

23

--------------------------------------------------------------------------------


 

Section 3.20                                      Financing of Note and
Additional Balances.  Each Transaction will be used to purchase the Note and one
or more Additional Balances relating thereto, which Note will be conveyed and/or
sold by Seller to Buyer.

 

Section 3.21                                      Agreements.  Neither Seller
nor any Subsidiary of Seller is a party to any agreement, instrument, or
indenture or subject to any restriction materially and adversely affecting its
business, operations, assets or financial condition, except as disclosed in the
financial statements described in Section 3.05 hereof.  Neither Seller nor any
Subsidiary of Seller is in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any agreement,
instrument, or indenture which default could have a material adverse effect on
the business, operations, properties, or financial condition of Seller as a
whole.  No holder of any indebtedness of Seller or of any of its Subsidiaries
has given notice of any asserted default thereunder.

 

Section 3.22                                      Other Indebtedness.  All
Indebtedness (other than Indebtedness evidenced by this Agreement) of Seller
existing on the Closing Date is listed on Exhibit B hereto (the “Existing
Indebtedness”).

 

Section 3.23                                      No Reliance.  Seller has made
its own independent decisions to enter into the Program Agreements and each
Transaction and as to whether such Transaction is appropriate and proper for it
based upon its own judgment and upon advice from such advisors (including
without limitation, legal counsel and accountants) as it has deemed necessary. 
Seller is not relying upon any advice from Buyer as to any aspect of the
Transactions, including without limitation, the legal, accounting or tax
treatment of such Transactions.

 

Section 3.24                                      Plan Assets.  Seller is not an
employee benefit plan as defined in Section 3 of Title I of ERISA, or a plan
described in Section 4975(e)(1) of the Code, and the Purchased Assets are not
“plan assets” within the meaning of 29 CFR § 2510.3 101 as amended by
Section 3(42) of ERISA, in Seller’s hands, and transactions by or with Seller
are not subject to any state or local statute regulating investments or
fiduciary obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.

 

Section 3.25                                      No Prohibited Persons. 
Neither Seller nor any of its Affiliates, officers, directors, partners or
members, is an entity or person (or to the Seller’s knowledge, owned or
controlled by an entity or person):  (i) that is listed in the Annex to, or is
otherwise subject to the provisions of Executive Order 13224 issued on
September 24, 2001 (“EO13224”); (ii) whose name appears on the United States
Treasury Department’s Office of Foreign Assets Control (“OFAC”) most current
list of “Specifically Designated National and Blocked Persons” (which list may
be published from time to time in various mediums including, but not limited to,
the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits,
threatens to commit or supports “terrorism”, as that term is defined in EO13224;
or (iv) who is otherwise affiliated with any entity or person listed above (any
and all parties or persons described in clauses (i) through (iv) above are
herein referred to as a “Prohibited Person”).

 

24

--------------------------------------------------------------------------------


 

Section 3.26                                      Compliance with 1933 Act. 
Neither Seller nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of the Note, any interest in the Note or any
other similar security to, or solicited any offer to buy or accept a transfer,
pledge or other disposition of the Note, any interest in the Note or any other
similar security from, or otherwise approached or negotiated with respect to the
Note, any interest in the Note or any other similar security with, any person in
any manner, or made any general solicitation by means of general advertising or
in any other manner, or taken any other action which would constitute a
distribution of the Note under the 1933 Act or which would render the
disposition of the Note a violation of Section 5 of the 1933 Act or require
registration pursuant thereto.

 

ARTICLE IV

 

CONVEYANCE; REPURCHASE ASSETS; SECURITY INTEREST

 

Section 4.01                                      Ownership.  Upon payment of
the Purchase Price, Buyer shall become the sole owner of the Purchased Assets,
free and clear of all liens and encumbrances.

 

Section 4.02                                      Security Interest.

 

(a)                                 Although the parties intend (other than for
U.S. federal tax purposes) that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, and in any event, Seller hereby pledges to Buyer as security for the
performance by Seller of its Obligations and hereby grants, assigns and pledges
to Buyer a fully perfected first priority security interest in all of Seller’s
right, title and interest in, to and under each of the following items of
property, whether now owned or hereafter acquired, now existing or hereafter
created and wherever located, is hereinafter referred to as the “Primary
Repurchase Assets”:

 

(i)                                     the Note identified on the Asset
Schedule;

 

(ii)                                  all rights to reimbursement or payment of
the Note and/or amounts due in respect thereof under the Note identified on the
Asset Schedule;

 

(iii)                               all records, instruments or other
documentation evidencing any of the foregoing;

 

(iv)                              all “general intangibles”, “accounts”,
“chattel paper”, “securities accounts”, “investment property”, “deposit
accounts” and “money” as defined in the Uniform Commercial Code relating to or
constituting any and all of the foregoing (including, without limitation, all of
Seller’s rights, title and interest in and under the Base Indenture and the
Series 2016-MSRVF1 Indenture Supplement); and

 

(v)                                 any and all replacements, substitutions,
distributions on or proceeds of any and all of the foregoing.

 

(b)                                 Seller hereby assigns, pledges, conveys and
grants a security interest in all of its right, title and interest in, to and
under the Repurchase Assets to Buyer to secure the Obligations.  Seller agrees
to mark its computer records, tapes and other electronic medium to evidence the
interests granted to Buyer hereunder.

 

25

--------------------------------------------------------------------------------


 

(c)                                  Buyer and Seller hereby agree that in order
to further secure Seller’s Obligations hereunder, Seller hereby grants to Buyer
a security interest in (i) as of the Closing Date, Seller’s rights (but not its
obligations) under the Program Agreements including without limitation any
rights to receive payments thereunder or any rights to collateral thereunder
whether now owned or hereafter acquired, now existing or hereafter created
(collectively, the “Repurchase Rights”) and (ii) all collateral however defined
or described under the Program Agreements to the extent not otherwise included
under the definitions of Primary Repurchase Assets or Repurchase Rights (such
collateral, “Additional Repurchase Assets,” and collectively with the Primary
Repurchase Assets and the Repurchase Rights, the “Repurchase Assets”).

 

(d)                                 Seller hereby delivers an irrevocable
instruction to the buyer under the Repurchase Documents that upon receipt of
notice of an Event of Default under this Agreement, the buyer thereunder is
authorized and instructed to remit to Buyer hereunder directly any amounts
otherwise payable to Seller and to deliver to Buyer all collateral otherwise
deliverable to Seller.  In furtherance of the foregoing, upon repayment of the
outstanding purchase price under the Mortgage Loan Repurchase Agreement and
termination of all obligations of the buyer thereunder or other termination of
the Repurchase Documents following repayment of all obligations thereunder that
the Repurchase Document buyer is hereby instructed to deliver to Buyer hereunder
any collateral (as such term may be defined under the Repurchase Documents) then
in its possession or control.

 

(e)                                  The foregoing provisions of this
Section 4.02 are intended to constitute a security agreement or other
arrangement or other credit enhancement related to this Agreement and the
Transactions hereunder as defined under Sections 101(47)(A)(v) and
741(7)(A)(xi) of the Bankruptcy Code.

 

Section 4.03                                      Further Documentation.  At any
time and from time to time, upon the written request of Buyer, and at the sole
expense of Seller, Seller will promptly and duly execute and deliver, or will
promptly cause to be executed and delivered, such further instruments and
documents and take such further action as Buyer may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, the filing
of any financing or continuation statements under the Uniform Commercial Code in
effect in any applicable jurisdiction with respect to the Liens created hereby. 
Seller also hereby authorizes Buyer to file any such financing or continuation
statement to the extent permitted by applicable law.

 

Section 4.04                                      Changes in Locations,
Name, etc.  Seller shall not (a) change the location of its chief executive
office/chief place of business from that specified in Section 3.17 or (b) change
its name or identity, unless it shall have given Buyer at least thirty (30)
days’ prior written notice thereof and shall have delivered to Buyer all Uniform
Commercial Code financing statements and amendments thereto as Buyer shall
request and taken all other actions deemed necessary by Buyer to continue its
perfected status in the Repurchase Assets with the same or better priority.

 

26

--------------------------------------------------------------------------------


 

Section 4.05                                      Performance by Buyer of
Seller’s Obligations.  If Seller fails to perform or comply with any of its
agreements contained in the Program Agreements and Buyer may itself perform or
comply, or otherwise cause performance or compliance, with such agreement, the
reasonable (under the circumstances) out-of-pocket expenses of Buyer actually
incurred in connection with such performance or compliance, together with
interest thereon at a rate per annum equal to the Pricing Rate shall be payable
by Seller to Buyer on demand and shall constitute Obligations.  Such interest
shall be computed on the basis of the actual number of days in each Price
Differential Period and a 360-day year.

 

Section 4.06                                      Proceeds.  If an Event of
Default shall occur and be continuing, (a) all proceeds of Repurchase Assets
received by Seller consisting of cash, checks and other liquid assets readily
convertible to cash items shall be held by Seller in trust for Buyer, segregated
from other funds of Seller, and shall forthwith upon receipt by Seller be turned
over to Buyer in the exact form received by Seller (duly endorsed by Seller to
Buyer, if required) and (b) any and all such proceeds received by Buyer (whether
from Seller or otherwise) may, in the sole discretion of Buyer, be held by Buyer
as collateral security for, and/or then or at any time thereafter may be applied
by Buyer against, the Obligations (whether matured or unmatured), such
application to be in such order as Buyer shall elect.  Any balance of such
proceeds remaining after the Obligations shall have been paid in full and this
Agreement shall have been terminated shall be paid over to Seller or to
whomsoever may be lawfully entitled to receive the same.

 

Section 4.07                                      Remedies.  If an Event of
Default shall occur and be continuing, Buyer may exercise, in addition to all
other rights and remedies granted to it in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the Uniform Commercial Code
(including without limitation, Buyer’s rights to a strict foreclosure under
Section 9-620 of the Uniform Commercial Code).  Without limiting the generality
of the foregoing, Buyer may seek the appointment of a receiver, liquidator,
conservator, trustee, or similar official in respect of Seller or any of
Seller’s property.  Without limiting the generality of the foregoing, Buyer may
terminate the Participation Interest in accordance with the Participation
Agreement.  Buyer without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required under
this Agreement or by law referred to below) to or upon Seller or any other
Person (each and all of which demands, presentments, protests, advertisements
and notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Repurchase Assets, or any part
thereof, and/or may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Repurchase Assets or any part
thereof (or contract to do any of the foregoing), in one or more parcels or as
an entirety at public or private sale or sales, at any exchange, broker’s board
or office of Buyer or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  Buyer shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Repurchase Assets so sold, free of any right or equity of redemption in Seller,
which right or equity is hereby waived or released.  Seller further agrees, at
Buyer’s request, to assemble the Repurchase Assets and make it available to
Buyer at places which Buyer shall reasonably select, whether at Seller’s
premises or elsewhere.  Buyer shall apply the net proceeds of any such
collection, recovery, receipt,

 

27

--------------------------------------------------------------------------------


 

appropriation, realization or sale, after deducting all reasonable (under the
circumstances) out-of-pocket costs and expenses of every kind actually incurred
therein or incidental to the care or safekeeping of any of the Repurchase Assets
or in any way relating to the Repurchase Assets or the rights of Buyer
hereunder, including without limitation reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as Buyer may elect, and only after such application and after the payment
by Buyer of any other amount required or permitted by any provision of law,
including without limitation Section 9-615 of the Uniform Commercial Code, need
Buyer account for the surplus, if any, to Seller.  To the extent permitted by
applicable law, Seller waives all claims, damages and demands it may acquire
against Buyer arising out of the exercise by Buyer of any of its rights
hereunder, other than those claims, damages and demands arising from the gross
negligence or willful misconduct of Buyer.  If any notice of a proposed sale or
other disposition of Repurchase Assets shall be required by law, such notice
shall be deemed reasonable and proper if given at least ten (10) days before
such sale or other disposition.  Seller shall remain liable for any deficiency
(plus accrued interest thereon as contemplated herein) if the proceeds of any
sale or other disposition of the Repurchase Assets are insufficient to pay the
Obligations and the fees and disbursements in amounts reasonable under the
circumstances, of any attorneys employed by Buyer to collect such deficiency.

 

Section 4.08                                      Limitation on Duties Regarding
Preservation of Repurchase Assets.  Buyer’s duty with respect to the custody,
safekeeping and physical preservation of the Repurchase Assets in its
possession, under Section 9-207 of the Uniform Commercial Code or otherwise,
shall be to deal with it in the same manner as Buyer deals with similar property
for its own account.  Neither Buyer nor any of its directors, officers or
employees shall be liable for failure to demand, collect or realize upon all or
any part of the Repurchase Assets or for any delay in doing so or shall be under
any obligation to sell or otherwise dispose of any Repurchase Assets upon the
request of Seller or otherwise.

 

Section 4.09                                      Powers Coupled with an
Interest.  All authorizations and agencies herein contained with respect to the
Repurchase Assets are irrevocable and powers coupled with an interest.

 

Section 4.10                                      Release of Security Interest. 
Upon the latest to occur of (a) the repayment to Buyer of all Obligations
hereunder, and (b) the occurrence of the Termination Date, Buyer shall release
its security interest in any remaining Repurchase Assets hereunder and shall
promptly execute and deliver to Seller such documents or instruments as Seller
shall reasonably request to evidence such release.

 

Section 4.11                                      Reinstatement.  All security
interests created by this Article IV shall continue to be effective, or be
reinstated, as the case may be, if at any time any payment, or any part thereof,
of any Obligation of Seller is rescinded or must otherwise be restored or
returned by the Buyer upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Seller or any substantial part of its property, or otherwise, all as if such
release had not been made.

 

28

--------------------------------------------------------------------------------


 

ARTICLE V

 

CONDITIONS PRECEDENT

 

Section 5.01                                      Initial Transaction.  The
obligation of Buyer to enter into Transactions with the Seller hereunder is
subject to the satisfaction, immediately prior to or concurrently with the
entering into such Transaction, of the condition precedent that Buyer shall have
received all of the following items, each of which shall be satisfactory to
Buyer and its counsel in form and substance:

 

(a)                                 Program Agreements and Note.  The Program
Agreements and Note, in all instances duly executed and delivered by the parties
thereto and being in full force and effect, free of any modification, breach or
waiver.

 

(b)                                 Security Interest.  Evidence that all other
actions necessary or, in the opinion of Buyer, desirable to perfect and protect
Buyer’s interest in the Repurchase Assets have been taken, including, without
limitation, duly authorized and filed Uniform Commercial Code financing
statements on Form UCC-1.

 

(c)                                  Organizational Documents.  A certificate of
the corporate secretary of Seller in form and substance acceptable to Buyer,
attaching certified copies of Seller’s certificate of formation, operating
agreement and corporate resolutions approving the Program Agreements and
transactions thereunder (either specifically or by general resolution) and all
documents evidencing other necessary corporate action or governmental approvals
as may be required in connection with the Program Agreements.

 

(d)                                 Good Standing Certificate.  A certified copy
of a good standing certificate from the jurisdiction of organization of Seller,
dated as of no earlier than the date ten (10) Business Days prior to the Closing
Date.

 

(e)                                  Incumbency Certificate.  An incumbency
certificate of the corporate secretary of each of Seller, certifying the names,
true signatures and titles of the representatives duly authorized to request
transactions hereunder and to execute the Program Agreements.

 

(f)                                   Fees.  Buyer shall have received payment
in full of all fees and Expenses (including, without limitation the Commitment
Fee) which are payable hereunder to Buyer on or before such date.

 

Section 5.02                                      All Transactions.  The
obligation of Buyer to enter into each Transaction pursuant to this Agreement is
subject to the following conditions precedent:

 

(a)                                 [Reserved].

 

(b)                                 Transaction Notice and Asset Schedule.  In
accordance with Section 2.02 hereof, Buyer shall have received from Seller a
Transaction Notice with an updated Asset Schedule which includes the Note and
any Additional Balance, if applicable, related to a proposed Transaction
hereunder on such Business Day.

 

29

--------------------------------------------------------------------------------


 

(c)                                  No Margin Deficit.  After giving effect to
each new Transaction, the aggregate outstanding amount of the Purchase Price
shall not exceed the Asset Value of the Note then in effect.

 

(d)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing.

 

(e)                                  Requirements of Law.  Buyer shall not have
determined that the introduction of or a change in any Requirement of Law or in
the interpretation or administration of any Requirement of Law applicable to
Buyer has made it unlawful, and no Governmental Authority shall have asserted
that it is unlawful, for Buyer to enter into Transactions with a Pricing Rate
based on Base Rate.

 

(f)                                   Representations and Warranties.  Both
immediately prior to the related Transaction and also after giving effect
thereto and to the intended use thereof, the representations and warranties made
by Seller in each Program Agreement shall be true, correct and complete on and
as of such Purchase Date in all material respects with the same force and effect
as if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

 

(g)                                  Note.  Buyer shall have received the Note
and evidence of the Additional Balances relating to any Purchased Assets, which
is in form and substance satisfactory to Buyer in its sole discretion.

 

(h)                                 Material Adverse Change.  None of the
following shall have occurred and/or be continuing:

 

(A)                               Buyer’s corporate bond rating as calculated by
S&P or Moody’s has been lowered or downgraded to a rating below investment grade
by S&P or Moody’s;

 

(B)                               an event or events shall have occurred in the
good faith determination of Buyer resulting in the effective absence of a
“lending market” for financing debt obligations secured by mortgage loans or
servicing receivables or securities backed by mortgage loans or servicing
receivables or an event or events shall have occurred resulting in Buyer not
being able to finance the Note through the “lending market” with traditional
counterparties at rates which would have been reasonable prior to the occurrence
of such event or events; or

 

(C)                               there shall have occurred a material adverse
change in the financial condition of Buyer which affects (or can reasonably be
expected to affect) materially and adversely the ability of Buyer to fund its
obligations under this Agreement.

 

(i)                                     Fees.  Buyer shall have received payment
in full of all fees and Expenses (including, without limitation the Commitment
Fee) which are payable hereunder to Buyer on or before such date.

 

30

--------------------------------------------------------------------------------


 

Section 5.03                                      Closing Subject to Conditions
Precedent.  The obligation of the Buyer to purchase the Note is subject to the
satisfaction on or prior to the Closing Date of the following conditions (any or
all of which may be waived by the Buyer):

 

(a)                                 Performance by the Issuer and PLS.  All the
terms, covenants, agreements and conditions of the Transaction Documents to be
complied with, satisfied, observed and performed by the Issuer, and PLS on or
before the Closing Date shall have been complied with, satisfied, observed and
performed in all material respects.

 

(b)                                 Representations and Warranties.  Each of the
representations and warranties of the Issuer and PLS made in the Transaction
Documents shall be true and correct in all material respects as of the Closing
Date (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof and except to the extent they expressly relate
to an earlier or later time).

 

(c)                                  Officer’s Certificate.  The Administrative
Agent, the Buyer and the Indenture Trustee shall have received in form and
substance reasonably satisfactory to the Administrative Agent an officer’s
certificate from PLS and a certificate of an Authorized Officer of the Issuer,
dated the Closing Date, each certifying to the satisfaction of the conditions
set forth in the preceding paragraphs (a) and (b), in each case together with
incumbency, by-laws, resolutions and good standing.

 

(d)                                 Opinions of Counsel to the Issuer and PLS. 
Counsel to the Issuer and PLS shall have delivered to the Administrative Agent,
the Buyer and the Indenture Trustee favorable opinions, dated the Closing Date
and satisfactory in form and substance to the Administrative Agent and its
counsel, relating to corporate matters, enforceability, true sale,
non-consolidation and perfection and an opinion as to which state’s law applies
to security interest and perfection matters.  In addition to the foregoing, PLS,
as servicer, shall have caused its counsel to deliver to the Issuer, the Buyer,
as purchaser of the Note hereunder, the Administrative Agent and the Indenture
Trustee an opinion as to certain tax matters dated as of the Closing Date,
satisfactory in form and substance to the Administrative Agent, the Buyer and
their respective counsel.

 

(e)                                  Officer’s Certificate of Indenture
Trustee.  The Administrative Agent and the Buyer shall have received in form and
substance reasonably satisfactory to the Administrative Agent an Officer’s
Certificate from the Indenture Trustee, dated the Closing Date, with respect to
the Base Indenture, together with incumbency and good standing.

 

(f)                                   Opinions of Counsel to the Indenture
Trustee.  Counsel to the Indenture Trustee shall have delivered to the
Administrative Agent and the Buyer a favorable opinion dated the Closing Date
and reasonably satisfactory in form and substance to the Administrative Agent
and its counsel related to the enforceability of the Base Indenture.

 

(g)                                  Opinions of Counsel to the Owner Trustee. 
Delaware counsel to the Owner Trustee of the Issuer shall have delivered to the
Administrative Agent and the Buyer favorable opinions regarding the formation,
existence and standing of the Issuer and of the Issuer’s execution,
authorization and delivery of each of the Transaction Documents to which it is a
party and such other matters as the Administrative Agent and the Buyer may
reasonably request, dated the Closing Date and reasonably satisfactory in form
and substance to the Administrative Agent and the Buyer and their respective
counsel.

 

31

--------------------------------------------------------------------------------


 

(h)                                 Filings and Recordations.  The
Administrative Agent, the Buyer and the Indenture Trustee shall have received
evidence reasonably satisfactory to the Administrative Agent of (i) the
completion of all recordings, registrations and filings as may be necessary or,
in the reasonable opinion of the Administrative Agent, desirable to perfect or
evidence: (A) the assignment by PLS, as Seller, to the Issuer of the ownership
interest in the Collateral conveyed pursuant to the PC Repurchase Agreement and
the proceeds thereof and (ii) the completion of all recordings, registrations,
and filings as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable to perfect or evidence the grant of a first
priority perfected security interest in the Issuer’s ownership interest in the
Collateral in favor of the Indenture Trustee, subject to no Liens prior to the
Lien created by the Base Indenture.

 

(i)                                     Documents.  The Administrative Agent,
the Buyer and the Indenture Trustee shall have received a duly executed
counterpart of each of the Transaction Documents (including the Fee Letter
related to the Note), in form acceptable to the Buyer, the Note and each and
every document or certification delivered by any party in connection with any
such Transaction Documents or the Note, and each such document shall be in full
force and effect.

 

(j)                                    Actions or Proceedings.  No action, suit,
proceeding or investigation by or before any Governmental Authority shall have
been instituted to restrain or prohibit the consummation of, or to invalidate,
any of the transactions contemplated by the Transaction Documents, the Note and
the documents related thereto in any material respect.

 

(k)                                 Approvals and Consents.  All Governmental
Actions of all Governmental Authorities required with respect to the
transactions contemplated by the Transaction Documents, the Note and the
documents related thereto shall have been obtained or made.

 

(l)                                     Fees, Costs and Expenses.  Buyer shall
have received payment in full of all fees and Expenses (including, without
limitation the Commitment Fee) which are payable hereunder to Buyer on or before
the Closing Date, and the fees, costs and expenses payable by the Issuer and PLS
on or prior to the Closing Date pursuant to this Agreement or any other
Transaction Document shall have been paid in full.

 

(m)                             [Reserved].

 

(n)                                 Other Documents.  PLS shall have furnished
to the Administrative Agent, the Buyer and the Indenture Trustee such other
opinions, information, certificates and documents as the Administrative Agent
may reasonably request.

 

(o)                                 MSR Valuation Agent.  PLS shall have engaged
the MSR Valuation Agent pursuant to an agreement reasonably satisfactory to the
Administrative Agent.

 

(p)                                 Proceedings in Contemplation of Sale of the
Note.  All actions and proceedings undertaken by the Issuer and PLS in
connection with the issuance and sale of the Note as herein contemplated shall
be satisfactory in all respects to the Administrative Agent, the Buyer and their
respective counsel.

 

32

--------------------------------------------------------------------------------


 

(q)                                 Advance Rate Reduction Event, Servicer
Termination Events, Events of Default and Funding Interruption Events.  No
Advance Rate Reduction Event, Servicer Termination Event, Event of Default or
Funding Interruption Event shall then be occurring.

 

(r)                                    [Reserved].

 

(s)                                   Satisfaction of Conditions.  Each of the
Funding Conditions shall have been satisfied.

 

If any condition specified in this Section 5.03 shall not have been fulfilled
when and as required to be fulfilled, this Agreement may be terminated by the
Buyer by notice to PLS at any time at or prior to the Closing Date, and the
Buyer shall incur no liability as a result of such termination.

 

ARTICLE VI

 

COVENANTS

 

Seller covenants and agrees that until the payment and satisfaction in full of
all Obligations, whether now existing or arising hereafter, shall have occurred:

 

Section 6.01                                      Litigation.  Seller will
promptly, and in any event within ten (10) days after service of process on any
of the following, give to Buyer notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting Seller or any of its Subsidiaries or affecting any of the
Property of any of them before any Governmental Authority that (i) questions or
challenges the validity or enforceability of any of the Program Agreements or
any action to be taken in connection with the transactions contemplated hereby,
(ii) makes a claim individually or in the aggregate in an amount greater than
$10,000,000, or (iii) which, individually or in the aggregate, if adversely
determined, could be reasonably likely to have a Material Adverse Effect.  On
the fifth (5th) day of each calendar month (or if such day is not a Business
Day, the next succeeding Business Day), Seller will provide to Buyer a
litigation docket listing all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
threatened or pending) or other legal or arbitrable proceedings affecting Seller
or any of its Subsidiaries or affecting any of the Property of any of them
before any Governmental Authority.  Seller will promptly provide notice of any
judgment, which with the passage of time, could cause an Event of Default
hereunder.

 

Section 6.02                                      Prohibition of Fundamental
Changes.  Seller shall not enter into any transaction of merger or consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) or sell all or substantially all of its
assets; provided, that Seller may merge or consolidate with (a) any wholly owned
subsidiary of Seller, or (b) any other Person if Seller is the surviving entity;
and provided further, that if after giving effect thereto, no Default would
exist hereunder.

 

33

--------------------------------------------------------------------------------


 

Section 6.03                                      Weekly Reporting.  Seller
shall at all times maintain a current list (which may be stored in electronic
form) of the Note and Additional Balances.  Seller shall deliver to Buyer on the
third Business Day of each week (the “Weekly Report Date”) a cumulative Asset
Schedule, each of which, when so delivered, shall replace the current Asset
Schedule and which may be delivered in electronic form acceptable to Buyer. 
Each such updated Asset Schedule shall indicate the outstanding VFN Principal
Balance of the Note as of the close of the preceding week.  As of each Weekly
Report Date, Seller hereby certifies, represents and warrants to Buyer that each
such updated Asset Schedule is true, complete and correct in all material
respects.

 

Section 6.04                                      No Adverse Claims.  Seller
warrants and will defend the right, title and interest of Buyer in and to all
Purchased Assets against all adverse claims and demands.

 

Section 6.05                                      Assignment.  Except as
permitted herein, Seller shall not sell, assign, transfer or otherwise dispose
of, or grant any option with respect to, or pledge, hypothecate or grant a
security interest in or lien on or otherwise encumber (except pursuant to the
Program Agreements), any of the Purchased Assets or any interest therein,
provided that this Section 6.06 shall not prevent any transfer of Purchased
Assets in accordance with the Program Agreements.

 

Section 6.06                                      Security Interest.  Seller
shall do all things necessary to preserve the Purchased Assets so that they
remain subject to a first priority perfected security interest hereunder. 
Without limiting the foregoing, Seller will comply with all rules, regulations
and other laws of any Governmental Authority and cause the Purchased Assets to
comply with all applicable rules, regulations and other laws.  Seller will not
allow any default for which Seller is responsible to occur under any Purchased
Assets or any Program Agreement and Seller shall fully perform or cause to be
performed when due all of its obligations under any Purchased Assets and any
Program Agreement.

 

Section 6.07                                      Records.

 

(a)                                 Seller shall collect and maintain or cause
to be collected and maintained all Records relating to the Purchased Assets in
accordance with industry custom and practice for assets similar to the Purchased
Assets, including those maintained pursuant to Section 6.08, and all such
Records shall be in Seller’s possession unless Buyer otherwise approves.  Seller
will maintain all such Records in good and complete condition in accordance with
industry practices for assets similar to the Purchased Assets and preserve them
against loss.

 

(b)                                 For so long as Buyer has an interest in or
lien on any Purchased Assets, Seller will hold or cause to be held all related
Records in trust for Buyer.  Seller shall notify, or cause to be notified, every
other party holding any such Records of the interests and liens in favor of
Buyer granted hereby.

 

(c)                                  Upon reasonable advance notice from Buyer,
Seller shall (x) make any and all such Records available to Buyer to examine any
such Records, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, and
(y) permit Buyer or its authorized agents to discuss the affairs, finances and
accounts of Seller with its chief operating officer and chief financial officer
and to discuss the affairs, finances and accounts of Seller with its independent
certified public accountants.

 

34

--------------------------------------------------------------------------------


 

Section 6.08                                      Books.  Seller shall keep or
cause to be kept in reasonable detail books and records of account of its assets
and business and shall clearly reflect therein the transfer of Purchased Assets
to Buyer.

 

Section 6.09                                      Approvals.  Seller shall
maintain all licenses, permits or other approvals necessary for Seller to
conduct its business and to perform its obligations under the Program
Agreements, and Seller shall conduct its business strictly in accordance with
applicable law.

 

Section 6.10                                      Material Change in Business. 
Seller shall not make any material change in the nature of its business as
carried on at the Closing Date.

 

Section 6.11                                      Distributions.  If an Event of
Default has occurred and is continuing, Seller shall not pay any dividends with
respect to any capital stock or other equity interests in such entity, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
Seller.

 

Section 6.12                                      Applicable Law.  Seller shall
comply with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority.

 

Section 6.13                                      Existence.  Seller shall
preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises.

 

Section 6.14                                      Chief Executive Office;
Jurisdiction of Organization.  Seller shall not move its chief executive office
from the address referred to in Section 3.17 or change its jurisdiction of
organization from the jurisdiction referred to in Section 3.17 unless it shall
have provided Buyer at least thirty (30) days’ prior written notice of such
change.

 

Section 6.15                                      Taxes.  Seller shall timely
file all tax returns that are required to be filed by them and shall timely pay
and discharge all taxes, assessments and governmental charges or levies imposed
on it or on its income or profits or on any of its property prior to the date on
which penalties attach thereto, except for any such tax, assessment, charge or
levy the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained.

 

Section 6.16                                      Transactions with Affiliates. 
Other than the purchase of the Note, Seller will not enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate unless such transaction
(a) does not result in a Default hereunder, (b) is in the ordinary course of
Seller’s business and (c) is upon fair and reasonable terms no less favorable to
Seller than it would obtain in a comparable arm’s length transaction with a
Person which is not an Affiliate, or make a payment that is not otherwise
permitted by this Section 6.16 to any Affiliate.

 

35

--------------------------------------------------------------------------------


 

Section 6.17                                      Guarantees.  Seller shall not
create, incur, assume or suffer to exist any Guarantees, except (i) to the
extent reflected in Seller’s financial statements or notes thereto and (ii) to
the extent the aggregate Guarantees of Seller do not exceed $250,000.

 

Section 6.18                                      Indebtedness.  Seller shall
not incur any additional material Indebtedness other than (i) the Existing
Indebtedness specified on Exhibit B hereto; (ii) Indebtedness incurred with
Buyer or its Affiliates; (iii) Indebtedness incurred in connection with new or
existing secured lending facilities and (iv) usual and customary accounts
payable for a mortgage company), without the prior written consent of Buyer.

 

Section 6.19                                      True and Correct Information. 
All information, reports, exhibits, schedules, financial statements or
certificates of Seller, any Affiliate thereof or any of their officers furnished
to Buyer hereunder and during Buyer’s diligence of Seller are and will be true
and complete in all material respects and do not omit to disclose any material
facts necessary to make the statements herein or therein, in light of the
circumstances in which they are made, not misleading.  All required financial
statements, information and reports delivered by Seller to Buyer pursuant to
this Agreement shall be prepared in accordance with U.S. GAAP, or, if
applicable, to SEC filings, the appropriate SEC accounting regulations.

 

Section 6.20                                      No Pledge.  Except as
contemplated herein, Seller shall not pledge, grant a security interest or
assign any existing or future rights to service any of the Repurchase Assets or
pledge or grant to any other Person any security interest in the Note.

 

Section 6.21                                      Plan Assets.  Seller shall not
be an employee benefit plan as defined in Section 3 of Title I of ERISA, or a
plan described in Section 4975(e)(1) of the Code and Seller shall not use “plan
assets” within the meaning of 29 CFR § 2510.3 101, as amended by Section 3(42)
of ERISA to engage in this Agreement or any Transaction hereunder.  Transactions
to or with Seller shall not be subject to any state or local statute regulating
investments of or fiduciary obligations with respect to governmental plans
within the meaning of Section 3(32) of ERISA.

 

Section 6.22                                      Sharing of Information. 
Seller shall allow Buyer to exchange information related to Seller and the
Transactions hereunder with third party lenders and Seller shall permit each
third party lender to share such information with Buyer.

 

Section 6.23                                      Modification of the Base
Indenture and Series 2016-MSRVF1 Indenture Supplement.  Seller shall not consent
with respect to any of the Base Indenture and the Series 2016-MSRVF1 Indenture
Supplement related to the Purchased Assets, to (i) the modification, amendment
or termination of such the Base Indenture and the Series 2016-MSRVF1 Indenture
Supplement, (ii) the waiver of any provision of the Base Indenture and the
Series 2016-MSRVF1 Indenture Supplement, or (iii) the resignation of PLS as
servicer under the Base Indenture and the Series 2016-MSRVF1 Indenture
Supplement, or the assignment, transfer, or material delegation of any of its
rights or obligations, under such the Base Indenture and the Series 2016-MSRVF1
Indenture Supplement, without the prior written consent of Buyer exercised in
Buyer’s sole discretion.

 

36

--------------------------------------------------------------------------------


 

Section 6.24                                      Reporting Requirements.

 

(a)                                 Seller shall furnish to Buyer (i) promptly,
copies of any material and adverse notices (including, without limitation,
notices of defaults, breaches, potential defaults or potential breaches) and any
material financial information that is not otherwise required to be provided by
Seller hereunder which is given to Seller’s lenders, (ii) promptly, notice of
the occurrence of (1) any Event of Default hereunder; (2) any default or
material breach by Seller of any obligation under any Program Agreement or any
material contract or agreement of Seller or (3) the occurrence of any event or
circumstance that such party reasonably expects has resulted in, or will, with
the passage of time, result in, a Material Adverse Effect or an Event of Default
and (iii) the following:

 

(1)                                 as soon as available and in any event within
forty (40) calendar days after the end of each calendar month, the unaudited
balance sheet of Seller, as at the end of such period and the related unaudited
consolidated statements of income for Seller for such period and the portion of
the fiscal year through the end of such period, accompanied by a certificate of
a Responsible Officer of Seller, which certificate shall state that said
consolidated financial statements or financial statements, as applicable, fairly
present in all material respects the consolidated financial condition or
financial condition, as applicable, and results of operations of Seller in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end adjustments);

 

(2)                                 as soon as available and in any event within
forty (40) calendar days after the end of each calendar quarter, the unaudited
cash flow statements of Seller, as at the end of such period and the portion of
the fiscal year through the end of such period, accompanied by a certificate of
a Responsible Officer of Seller, which certificate shall state that said
consolidated financial statements or financial statements, as applicable, fairly
present in all material respects the consolidated financial condition or
financial condition, as applicable, and results of operations of Seller in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end adjustments);

 

(3)                                 as soon as available and in any event within
ninety (90) days after the end of each fiscal year of Seller, the balance sheet
of Seller, as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows for Seller for such
year, setting forth in comparative form the figures for the previous year,
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion and the scope of audit shall be
acceptable to Buyer in its sole discretion, shall have no “going concern”
qualification and shall state that said consolidated financial statements or
financial statements, as applicable, fairly present the consolidated financial
condition or financial condition, as applicable, and results of operations of
Seller as at the end of, and for, such fiscal year in accordance with GAAP;

 

(4)                                 such other prepared statements that Buyer
may reasonably request;

 

(5)                                 [reserved];

 

37

--------------------------------------------------------------------------------


 

(6)                                 from time to time such other information
regarding the financial condition, operations, or business of Seller as Buyer
may reasonably request;

 

(7)                                 as soon as reasonably possible, and in any
event within thirty (30) days after a Responsible Officer of Seller has
knowledge of the occurrence of any ERISA Event of Termination, stating the
particulars of such ERISA Event of Termination in reasonable detail;

 

(8)                                 as soon as reasonably possible, notice of
any of the following events:

 

a.                                      any material dispute, litigation,
investigation, proceeding or suspension between Seller on the one hand, and any
Governmental Authority or any Person;

 

b.                                      any material change in accounting
policies or financial reporting practices of Seller;

 

c.                                       any material issues raised upon
examination of Seller or Seller’s facilities by any Governmental Authority;

 

d.                                      any material change in the Indebtedness
of Seller, including, without limitation, any default, renewal, non-renewal,
termination, increase in available amount or decrease in available amount
related thereto;

 

e.                                       promptly upon receipt of notice or
knowledge of any lien or security interest (other than security interests
created hereby or by the other Program Agreements) on, or claim asserted
against, any of the Purchased Assets; and

 

f.                                        any other event, circumstance or
condition that has resulted, or has a reasonable possibility of resulting, in a
Material Adverse Effect with respect to Seller.

 

(b)                                 Officer’s Certificates.  Seller will furnish
to Buyer, at the time Seller furnishes each set of financial statements pursuant
to Section 6.24(a)(iii)(1), (2) or (3) above, an Officer’s Compliance
Certificate of Seller in the form of Exhibit A to the MLRA Pricing Side Letter.

 

(c)                                  Other.  Seller shall deliver to Buyer any
other reports or information reasonably requested by Buyer or as otherwise
required pursuant to this Agreement and the Indenture (including, without
limitation, all reports and information delivered by the Issuer, the
Administrator or the Indenture Trustee relating to the Note).

 

(a)                                          Regulatory Reporting Compliance. 
Seller shall, on or before the last Business Day of the fifth (5th) month
following the end of each of Seller’s fiscal years (December 31), beginning with
the fiscal year ending in 2016, deliver to Buyer a copy of the results of any

 

38

--------------------------------------------------------------------------------


 

Uniform Single Attestation Program for Mortgage Bankers or an Officer’s
Certificate that satisfies the requirements of Item 1122(a) of Regulation AB, an
independent public accountant’s report that satisfies the requirements of Item
1123 of Regulation AB, or similar review conducted on Seller by its accountants,
and such other reports as Seller may prepare relating to its servicing functions
as Seller.

 

Section 6.25                                      Liens on Substantially All
Assets.  Seller shall not grant a security interest to any Person other than
Buyer or an Affiliate of Buyer in substantially all assets of Seller unless
Seller has entered into an amendment to this Agreement that grants to Buyer a
pari passu security interest on such assets.

 

Section 6.26                                      Litigation Summary.  On each
date on which the Officer’s Compliance Certificate is delivered, Seller shall
provide to Buyer a true and correct summary of all material actions, notices,
proceedings and investigations pending with respect to which Seller has received
service of process or other form of notice or, to the best of Seller’s
knowledge, threatened against it, before any court, administrative or
governmental agency or other regulatory body or tribunal.

 

Section 6.27                                      Hedging.  On each date on
which the Officer’s Compliance Certificate is delivered, Seller shall provide a
true and correct summary of all interest rate protection agreements entered into
or maintained by Seller.

 

Section 6.28                                      MSR Valuation.  On each date
on which the Officer’s Compliance Certificate is delivered, Seller shall provide
a detailed summary of the Market Value Percentage of MSRs most recently
delivered in the Market Value Report.

 

Section 6.29                                      Most Favored Status. Seller
and Buyer each agree that should Seller or any Affiliate thereof enter into a
repurchase agreement or credit facility with any Person other than Buyer or an
Affiliate of Buyer which by its terms provides any of the following (each, a
“More Favorable Agreement”):

 

(a)                                 more favorable terms with respect to any
guaranties or financial covenants, including without limitation covenants
covering the same or similar subject matter set forth or referred to in
Section 6.11 hereof and Section 2 of the Pricing Side Letter;

 

(b)                                 a security interest to any Person other than
Buyer or an Affiliate of Buyer in substantially all assets of Seller or any
Affiliate thereof; or

 

(c)                                  a requirement that Seller has added or will
add any Person other than Buyer or an Affiliate of Buyer as a loss payee under
Seller’s Fidelity Insurance;

 

then the terms of this Agreement shall be deemed automatically amended to
include such more favorable terms contained in such More Favorable Agreement,
such that such terms operate in favor of Buyer or an Affiliate of Buyer;
provided, that in the event that such More Favorable Agreement is terminated,
upon notice by Seller to Buyer of such termination, the original terms of this
Agreement shall be deemed to be automatically reinstated. Seller and Buyer
further agree to execute and deliver any new guaranties, agreements or
amendments to this Agreement

 

39

--------------------------------------------------------------------------------


 

evidencing such provisions, provided that the execution of such amendment shall
not be a precondition to the effectiveness of such amendment, but shall merely
be for the convenience of the parties hereto. Promptly upon Seller or any
Affiliate thereof entering into a repurchase agreement or other credit facility
with any Person other than Buyer, Seller shall deliver to Buyer a true, correct
and complete copy of such repurchase agreement, loan agreement, guaranty or
other financing documentation.

 

ARTICLE VII

 

DEFAULTS/RIGHTS AND REMEDIES OF BUYER UPON DEFAULT

 

Section 7.01                                      Events of Default.  Each of
the following events or circumstances shall constitute an “Event of Default”:

 

(a)                                 Payment Failure.  Failure of Seller to
(i) make any payment (which failure continues for a period of two (2) Business
Days following written notice (which may be in electronic form) from Buyer) of
Price Differential or Repurchase Price or any other sum which has become due, on
a Price Differential Payment Date or a Repurchase Date or otherwise, whether by
acceleration or otherwise, under the terms of this Agreement, any other
warehouse and security agreement or any other document, in each case evidencing
or securing Indebtedness of Seller to Buyer or to any Affiliate of Buyer, or
(ii) cure any Margin Deficit when due pursuant to Section 2.05 hereof.

 

(b)                                 Cross Default.  Seller or Affiliates thereof
shall be in default under (i) any Program Agreement or any Repurchase Document;
provided that any such default under the Indenture shall constitute an “Event of
Default” only if it continues unremedied for a period of two (2) Business Days
after a Responsible Officer of the Seller obtains actual knowledge of such
failure, or receives written notice from Buyer of such default; (ii) any
Indebtedness, in the aggregate, in excess of $1 million of Seller or any
Affiliate thereof which default (1) involves the failure to pay a matured
obligation, or (2) permits the acceleration of the maturity of obligations by
any other party to or beneficiary with respect to such Indebtedness, or
(iii) any other contract or contracts, in the aggregate in excess of $1 million
to which Seller or any Affiliate thereof is a party which default (1) involves
the failure to pay a matured obligation, or (2) permits the acceleration of the
maturity of obligations by any other party to or beneficiary of such contract.

 

(c)                                  Assignment.  Assignment or attempted
assignment by Seller of this Agreement or any rights hereunder without first
obtaining the specific written consent of Buyer, or the granting by Seller of
any security interest, lien or other encumbrances on any Purchased Assets to any
person other than Buyer.

 

(d)                                 Insolvency.  An Act of Insolvency shall have
occurred with respect to Seller or any Affiliate thereof.

 

(e)                                  Material Adverse Change.  Any material
adverse change in the Property, business, financial condition or operations of
Seller or any of its Affiliates shall occur, in each case as determined by Buyer
in its sole good faith discretion, or any other condition shall exist which, in
Buyer’s sole good faith discretion, constitutes a material impairment of
Seller’s ability to perform its obligations under this Agreement or any other
Program Agreement.

 

40

--------------------------------------------------------------------------------


 

(f)                                   Immediate Breach of Representation or
Covenant or Obligation.  A breach by Seller of any of the representations,
warranties or covenants or obligations set forth in Sections 3.01 (Seller
Existence), 3.07 (Solvency), 3.12 (Material Adverse Change), Section 3.22 (Other
Indebtedness), Section 6.02 (Prohibition of Fundamental Changes), Section 6.13
(Existence), Section 6.17 (Guarantees), Section 6.18 (Indebtedness),
Section 6.20 (No Pledge) or Section 6.21 (Plan Assets) of this Agreement.

 

(g)                                  Additional Breach of Representation or
Covenant.  A material breach by Seller of any other material representation,
warranty or covenant set forth in this Agreement (and not otherwise specified in
Section 7.01(f) above), if such breach is not cured within five (5) Business
Days or, in the case of a breach of Section 6.03, three (3) Business Days.

 

(h)                                 Change in Control.  The occurrence of a
Change in Control.

 

(i)                                     Failure to Transfer.  Seller fails to
transfer a material portion of the Purchased Assets to Buyer on the applicable
Purchase Date (provided Buyer has tendered the related Purchase Price).

 

(j)                                    Judgment.  A final judgment or judgments
for the payment of money in excess of $10,000,000 shall be rendered against
Seller or any of their Affiliates by one or more courts, administrative
tribunals or other bodies having jurisdiction and the same shall not be
satisfied, discharged (or provision shall not be made for such discharge) or
bonded, or a stay of execution thereof shall not be procured, within thirty (30)
days from the date of entry thereof.

 

(k)                                 Government Action.  Any Governmental
Authority or any person, agency or entity acting or purporting to act under
governmental authority shall have taken any action to condemn, seize or
appropriate, or to assume custody or control of, all or any substantial part of
the Property of Seller or any Affiliate thereof, or shall have taken any action
to displace the management of Seller or any Affiliate thereof or to curtail its
authority in the conduct of the business of Seller or any Affiliate thereof, or
takes any action in the nature of enforcement to remove, limit or restrict the
approval of Seller or Affiliate as an issuer, buyer or a seller/servicer of
mortgage loans or securities backed thereby, and such action provided for in
this subparagraph (l) shall not have been discontinued or stayed within thirty
(30) days.

 

(l)                                     Inability to Perform.  A Responsible
Officer of Seller or VFN Guarantor shall admit its inability to, or its
intention not to, perform any of Seller’s Obligations or VFN Guarantor’s
obligations hereunder or the VFN Guaranty.

 

(m)                             Security Interest.  This Agreement shall for any
reason cease to create a valid, first priority security interest in any material
portion of the Repurchase Assets purported to be covered hereby.

 

(n)                                 Financial Statements.  Seller’s audited
annual financial statements or the notes thereto or other opinions or
conclusions stated therein shall be qualified or limited by reference to the
status of Seller as a “going concern” or a reference of similar import.

 

41

--------------------------------------------------------------------------------


 

(o)                                 Validity of Agreement.  For any reason, this
Agreement at any time shall not be in full force and effect in all material
respects or shall not be enforceable in all material respects in accordance with
its terms, or any Lien granted pursuant thereto shall fail to be perfected and
of first priority, or Seller or any Affiliate of Seller shall seek to disaffirm,
terminate, limit or reduce its obligations hereunder or VFN Guarantor’s
obligations under the VFN Guaranty.

 

(p)                                 VFN Guarantor Breach.  A breach by VFN
Guarantor of any material representation, warranty or covenant set forth in the
VFN Guaranty or any other Program Agreement, any “event of default” by VFN
Guarantor under the VFN Guaranty, any repudiation of the VFN Guaranty by VFN
Guarantor, or if the VFN Guaranty is not enforceable against VFN Guarantor.

 

(q)                                 PMH Documents.

 

(i)                                     Any material provision of any PMH
Document shall at any time for any reason cease to be valid and binding or in
full force and effect.

 

(ii)                                  PMH shall deny that it has any or further
liability or obligation under any material provision of any PMH Document.

 

(iii)                               PLS or PMH shall fail to perform or observe
any material covenant, term, obligation or agreement contained in any PMH
Document or defaults in the performance or observance of any of its material
obligations under any PMH Document and such default shall continue after the
earlier of (x) the expiration of the grace period applicable thereto under such
PMH Document and (y) two (2) Business Days.

 

(iv)                              The validity or enforceability of any material
provision of any PMH Document shall be contested by any party thereto.

 

(v)                                 Any representation or warranty set forth on
Schedule 1-C to the PC Repurchase Agreement shall be untrue in any material
respect; unless in each case of clauses (i) through (v) above, the related
Purchased MSR Excess Spread subject to the PMH Document is repurchased by PMH
within two (2) Business Days following notice or knowledge thereof.

 

Section 7.02                                      No Waiver.  An Event of
Default shall be deemed to be continuing unless expressly waived by Buyer in
writing.

 

Section 7.03                                      Due and Payable.  Upon the
occurrence of any Event of Default which has not been waived in writing by
Buyer, Buyer may, by notice to Seller, declare all Obligations to be immediately
due and payable, and any obligation of Buyer to enter into Transactions with
Seller shall thereupon immediately terminate.  Upon such declaration, the
Obligations shall become immediately due and payable, both as to Purchase Price
outstanding and Price Differential, without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived, anything contained
herein or other evidence of such Obligations to the contrary notwithstanding,
except with respect to any Event of Default set forth in

 

42

--------------------------------------------------------------------------------


 

Section 7.01(d), in which case all Obligations shall automatically become
immediately due and payable without the necessity of any notice or other demand,
and any obligation of Buyer to enter into Transactions with Seller shall
immediately terminate.  Buyer may enforce payment of the same and exercise any
or all of the rights, powers and remedies possessed by Buyer, whether under this
Agreement or any other Program Agreement or afforded by applicable law.

 

Section 7.04                                      Fees.  The remedies provided
for herein are cumulative and are not exclusive of any other remedies provided
by law.  Seller agrees to pay to Buyer reasonable attorneys’ fees and reasonable
legal expenses incurred in enforcing Buyer’s rights, powers and remedies under
this Agreement and each other Program Agreement.

 

Section 7.05                                      Default Rate.  Without regard
to whether Buyer has exercised any other rights or remedies hereunder, if an
Event of Default shall have occurred and be continuing, the applicable Margin in
respect of the Pricing Rate shall be increased, to the extent permitted by law,
as set forth in clause (ii) of the definition of “Margin”.

 

ARTICLE VIII

 

ENTIRE AGREEMENT; AMENDMENTS
AND WAIVERS; SEPARATE ACTIONS BY BUYER

 

Section 8.01                                      Entire Agreement.  This
Agreement (including the Schedules and Exhibits hereto) constitutes the entire
agreement of the parties hereto and supersedes any and all prior or
contemporaneous agreements, written or oral, as to the matters contained herein,
and no modification or waiver of any provision hereof or any of the Program
Agreements, nor consent to the departure by Seller therefrom, shall be effective
unless the same is in writing, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which it is
given.

 

Section 8.02                                      Waivers, Separate Actions by
Buyer.  Any amendment or waiver effected in accordance with this Article VIII
shall be binding upon Buyer and Seller; and Buyer’s failure to insist upon the
strict performance of any term, condition or other provision of this Agreement
or any of the Program Agreements, or to exercise any right or remedy hereunder
or thereunder, shall not constitute a waiver by Buyer of any such term,
condition or other provision or Default or Event of Default in connection
therewith, nor shall a single or partial exercise of any such right or remedy
preclude any other or future exercise, or the exercise of any other right or
remedy; and any waiver of any such term, condition or other provision or of any
such Default or Event of Default shall not affect or alter this Agreement or any
of the Program Agreements, and each and every term, condition and other
provision of this Agreement and the Program Agreements shall, in such event,
continue in full force and effect and shall be operative with respect to any
other then existing or subsequent Default or Event of Default in connection
therewith.  An Event of Default hereunder or under any of the Program Agreements
shall be deemed to be continuing unless and until waived in writing by Buyer.

 

43

--------------------------------------------------------------------------------


 

ARTICLE IX

 

SUCCESSORS AND ASSIGNS

 

Section 9.01                                      Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns, any portion thereof, or
any interest therein.  Seller shall not have the right to assign all or any part
of this Agreement or any interest herein without the prior written consent of
Buyer.

 

Section 9.02                                      Participations and Transfers.

 

(a)                                 Buyer may in accordance with applicable law
at any time sell to one or more banks or other entities (“Participants”)
participating interests in all or a portion of Buyer’s rights and obligations
under this Agreement and the other Program Agreements; provided, that (i) Seller
has consented to such sale; provided, however, Seller’s consent shall not be
required in the event that (A) such Participant is an Affiliate of Buyer or
(B) an Event of Default has occurred; (ii) each such sale shall represent an
interest in a Transaction in a Purchase Price of $1,000,000 or more and
(iii) other than with respect to a participating interest consisting of a pro
rata interest in all payments due to Buyer under this Agreement and prior to an
Event of Default Buyer receives an opinion of a nationally recognized tax
counsel experienced in such matters that such sale will not result in the Issuer
being subject to tax on its net income as an association (or publicly traded
partnership) taxable as a corporation or a taxable mortgage pool taxable as a
corporation, each for U.S. federal income tax purposes.  In the event of any
such sale by Buyer of participating interests to a Participant, Buyer shall
remain a party to the Transaction for all purposes under this Agreement and
Seller shall continue to deal solely and directly with Buyer in connection with
Buyer’s rights and obligations under this Agreement.

 

(b)                                 Buyer may in accordance with applicable law
at any time assign, pledge, hypothecate, or otherwise transfer to one or more
banks, financial institutions, investment companies, investment funds or any
other Person (each, a “Transferee”) all or a portion of Buyer’s rights and
obligations under this Agreement and the other Program Agreements; provided,
that (i) Seller has consented to such assignment, pledge, hypothecation, or
other transfer; provided, however, Seller’s consent shall not be required in the
event that (A) such Transferee is an Affiliate of Buyer or (B) an Event of
Default has occurred; (ii) absent an Event of Default, Buyer shall give at least
ten days’ prior notice thereof to Seller; and (iii) that each such sale shall
represent an interest in the Transactions in an aggregate Purchase Price of
$1,000,000 or more and (iv) other than with respect to an assignment, pledge,
hypothecation or transfer consisting of a pro rata interest in all payments due
to Buyer under this Agreement and prior to an Event of Default Buyer received an
opinion of a nationally recognized tax counsel experienced in such matters that
such assignment, pledge, hypothecation or transfer will not result in the Issuer
being subject to tax on its net income as an association (or publicly traded
partnership) taxable as a corporation or a taxable mortgage pool taxable as a
corporation, each for U.S. federal income tax purposes.  In the event of any
such assignment, pledge, hypothecation or transfer by Buyer of Buyer’s rights
under this Agreement and the other Program Agreements, Seller shall continue to
deal solely and directly with Buyer in connection with Buyer’s rights and
obligations under this Agreement.  Buyer (acting as agent for Seller) shall
maintain at its address referred to in Section 10.05 a register (the “Register”)
for the

 

44

--------------------------------------------------------------------------------


 

recordation of the names and addresses of Transferees, and the Purchase Price
outstanding and Price Differential in the Transactions held by each thereof. 
The entries in the Register shall be prima facie conclusive and binding, and
Seller may treat each Person whose name is recorded in the Register as the owner
of the Transactions recorded therein for all purposes of this Agreement.  No
assignment shall be effective until it is recorded in the Register.

 

(c)                                  All actions taken by Buyer pursuant to this
Section 9.02 shall be at the expense of Buyer.  Buyer may distribute to any
prospective assignee any document or other information delivered to Buyer by
Seller.

 

Section 9.03                                      Buyer and Participant
Register.

 

(a)                                 Subject to acceptance and recording thereof
pursuant to paragraph (b) of this Section 9.03, from and after the effective
date specified in each assignment and acceptance the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and acceptance, have the rights and obligations of Buyer under this Agreement. 
Any assignment or transfer by Buyer of rights or obligations under this
Agreement that does not comply with this Section 9.03 shall be treated for
purposes of this Agreement as a sale by such Buyer of a participation in such
rights and obligations in accordance with Section 9.02.

 

(b)                                 Seller or an agent of Seller shall maintain
a register (the “Transaction Register”) on which it will record the Transactions
entered into hereunder, and each assignment and acceptance and participation. 
The Transaction Register shall include the names and addresses of Buyers
(including all assignees, successors and Participants), and the Purchase Price
of the Transactions entered into by Buyer.  Failure to make any such
recordation, or any error in such recordation shall not affect Seller’s
obligations in respect of such Transactions.  If Buyer sells a participation in
any Transaction, it shall provide Seller, or maintain as agent of Seller, the
information described in this paragraph and permit Seller to review such
information as reasonably needed for Seller to comply with its obligations under
this Agreement or under any applicable law or governmental regulation or
procedure.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01                               Survival.  This Agreement and the
other Program Agreements and all covenants, agreements, representations and
warranties herein and therein and in the certificates delivered pursuant hereto
and thereto, shall survive the entering into of the Transaction and shall
continue in full force and effect so long as any Obligations are outstanding and
unpaid.

 

Section 10.02                               Indemnification.  Seller shall, and
hereby agrees to, indemnify, defend and hold harmless Buyer, any Affiliate of
Buyer and their respective directors, officers, agents, employees and counsel
from and against any and all losses, claims, damages, liabilities, deficiencies,
judgments or expenses incurred by any of them (except to the extent that it is
finally judicially determined to have resulted from their own gross negligence
or willful misconduct) as a consequence of, or arising out of or by reason of
any litigation, investigations, claims or

 

45

--------------------------------------------------------------------------------


 

proceedings which arise out of or are in any way related to, (i) this Agreement
or any other Program Agreement or the transactions contemplated hereby or
thereby, (ii) Seller’s servicing practices or procedures; (iii) any actual or
proposed use by Seller of the proceeds of the Purchase Price, and (iv) any
Default, Event of Default or any other breach by Seller of any of the provisions
of this Agreement or any other Program Agreement, including, without limitation,
amounts paid in settlement, court costs and reasonable fees and disbursements of
counsel incurred in connection with any such litigation, investigation, claim or
proceeding or any advice rendered in connection with any of the foregoing.  If
and to the extent that any Obligations are unenforceable for any reason, Seller
hereby agrees to make the maximum contribution to the payment and satisfaction
of such Obligations which is permissible under applicable law.  Seller’s
obligations set forth in this Section 10.02 shall survive any termination of
this Agreement and each other Program Agreement and the payment in full of the
Obligations, and are in addition to, and not in substitution of, any other of
its obligations set forth in this Agreement or otherwise.  In addition, Seller
shall, upon demand, pay to Buyer all costs and Expenses (including the
reasonable fees and disbursements of counsel) paid or incurred by Buyer in
(i) enforcing or defending its rights under or in respect of this Agreement or
any other Program Agreement, (ii) collecting the Purchase Price outstanding,
(iii) foreclosing or otherwise collecting upon any Repurchase Assets and
(iv) obtaining any legal, accounting or other advice in connection with any of
the foregoing.

 

Section 10.03                               Nonliability of Buyer.  The parties
hereto agree that, notwithstanding any affiliation that may exist between Seller
and Buyer, the relationship between Seller and Buyer shall be solely that of
arms-length participants.  Buyer shall not have any fiduciary responsibilities
to Seller.  Seller (i) agrees that Buyer shall not have any liability to Seller
(whether sounding in tort, contract or otherwise) for losses suffered by Seller
in connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by this agreement, the other loan
documents or any other agreement entered into in connection herewith or any act,
omission or event occurring in connection therewith, unless it is determined by
a judgment of a court that is binding on Buyer (which judgment shall be final
and not subject to review on appeal), that such losses were the result of acts
or omissions on the part of Buyer constituting gross negligence or willful
misconduct and (ii) waives, releases and agrees not to sue upon any claim
against Buyer (whether sounding in tort, contract or otherwise), except a claim
based upon gross negligence or willful misconduct.  Whether or not such damages
are related to a claim that is subject to such waiver and whether or not such
waiver is effective, Buyer shall not have any liability with respect to, and
Seller hereby waives, releases and agrees not to sue upon any claim for, any
special, indirect, consequential or punitive damages suffered by Seller in
connection with, arising out of, or in any way related to the transactions
contemplated or the relationship established by this Agreement, the other loan
documents or any other agreement entered into in connection herewith or
therewith or any act, omission or event occurring in connection herewith or
therewith, unless it is determined by a judgment of a court that is binding on
Buyer (which judgment shall be final and not subject to review on appeal), that
such damages were the result of acts or omissions on the part of Buyer, as
applicable, constituting willful misconduct or gross negligence.

 

46

--------------------------------------------------------------------------------


 

Section 10.04                               Governing Law; Submission to
Jurisdiction; Waivers.

 

(a)                                 This Agreement shall be binding and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  Seller acknowledges that the obligations of Buyer hereunder or
otherwise are not the subject of any VFN Guaranty by, or recourse to, any direct
or indirect parent or other Affiliate of Buyer.  THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS
AGREEMENT, THE RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

 

(b)                                 EACH OF THE PARTIES HERETO AND THE BUYER, BY
THEIR ACCEPTANCE OF THE NOTE, HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(i)                                     SUBMITS FOR ITSELF AND ITS PROPERTY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE GENERAL JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(ii)                                  CONSENTS THAT ANY SUCH ACTION OR
PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW,
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(iii)                               AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
ITS ADDRESS SET FORTH HEREIN OR AT SUCH OTHER ADDRESS OF WHICH EACH OTHER PARTY
HERETO SHALL HAVE BEEN NOTIFIED IN WRITING;

 

(iv)                              AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND

 

47

--------------------------------------------------------------------------------


 

(v)                                 WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THE INDENTURE OR THE TRANSACTIONS CONTEMPLATED
THEREBY AND HEREBY.

 

Section 10.05                               Notices.  Any and all notices (with
the exception of Transaction Notices, which shall be delivered via facsimile
only), statements, demands or other communications hereunder may be given by a
party to the other by mail, email, facsimile, messenger or otherwise to the
address specified below, or so sent to such party at any other place specified
in a notice of change of address hereafter received by the other.  All notices,
demands and requests hereunder may be made orally, to be confirmed promptly in
writing, or by other communication as specified in the preceding sentence.

 

If to Seller:

 

PennyMac Loan Services, LLC

3043 Townsgate Road

Westlake Village, CA 91361

Attention:  Pamela Marsh/Kevin Chamberlain

Phone Number:  (805) 330-6059/ (818) 746-2877

E-mail:  pamela.marsh@pnmac.com;

kevin.chamberlain@pnmac.com;

contract.finance@pnmac.com

 

with a copy to:

 

PennyMac Loan Services, LLC

3043 Townsgate Road

Westlake Village, CA 91361

Attention:  Jeff Grogin

Phone Number:  (818) 224-7050

E-mail:  jeff.grogin@pnmac.com

 

If to Buyer:

 

For Transaction Notice:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 2nd floor

New York, NY  10010

Attention:  Christopher Bergs, Resi Mortgage Warehouse Ops

Phone:  212-538-5087

E-mail:  christopher.bergs@credit-suisse.com

 

48

--------------------------------------------------------------------------------


 

with a copy to:

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, NY  10010

Attention:  Margaret Dellafera

Phone Number:  212-325-6471

Fax Number:  212-743-4810

E-mail:  margaret.dellafera@credit-suisse.com

 

For all other Notices:

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, NY 10010

Attention:  Margaret Dellafera

Phone Number:  212-325-6471

Fax Number:  212-743-4810

E-mail:  margaret.dellafera@credit-suisse.com

 

Section 10.06                               Severability.  Each provision and
agreement herein shall be treated as separate and independent from any other
provision or agreement herein and shall be enforceable notwithstanding the
unenforceability of any such other provision or agreement.  In case any
provision in or obligation under this Agreement or any other Program Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

Section 10.07                               Section Headings.  The Article and
Section headings in this Agreement are inserted for convenience of reference
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

 

Section 10.08                               Counterparts.  This Agreement may be
executed in any number of counterparts and by the different parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

Section 10.09                               Periodic Due Diligence Review. 
Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to Seller and the Purchased Assets, for purposes of
verifying compliance with the representations, warranties and specifications
made hereunder, or otherwise, and Seller agree that upon reasonable (but no less
than five (5) Business Days’) prior written notice unless an Event of Default
shall have occurred, in which case no notice is required, to Seller, Buyer or
its authorized representatives will be

 

49

--------------------------------------------------------------------------------


 

permitted during normal business hours, and in a manner that does not
unreasonably interfere with the ordinary conduct of Seller’s business, to
examine, inspect, and make copies and extracts of, any and all documents,
records, agreements, instruments or information relating to such Purchased
Assets in the possession or under the control of Seller.  Seller also shall make
available to Buyer a knowledgeable financial or accounting officer for the
purpose of answering questions respecting the Purchased Assets.  Without
limiting the generality of the foregoing, Seller acknowledges that Buyer may
enter into a Transaction related to any Purchased Assets from Seller based
solely upon the information provided by Seller to Buyer in the Asset Schedule
and the representations, warranties and covenants contained herein, and that
Buyer, at its option, has the right at any time to conduct a partial or complete
due diligence review on some or all of the Purchased Assets related to a
Transaction.  Seller agrees to cooperate with Buyer and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing Buyer and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Purchased Assets in the possession, or under the control, of Seller.

 

Section 10.10                               Hypothecation or Pledge of
Repurchase Assets.  Buyer shall have free and unrestricted use of all Repurchase
Assets and nothing in this Agreement shall preclude Buyer from engaging in
repurchase transactions with all or a portion of the Repurchase Assets or
otherwise pledging, repledging, transferring, hypothecating, or rehypothecating
all or a portion of the Repurchase Assets; provided that prior to an Event of
Default, such pledge, repledge, transfer, hypothecation or rehypothecation is
treated as a financing or hedging transaction for U.S. federal income tax
purposes or a pro rata interest in all payments due to Buyer under this
Agreement; provided, further that other than with respect to a pro rata interest
in all payments due to Buyer under this Agreement and prior to an Event of
Default Buyer receives an opinion of a nationally recognized tax counsel
experienced in such matters that such repurchase transaction, pledge, repledge,
transfer, hypothecation or rehypothecation will not result in the Issuer being
subject to tax on its net income as an association (or publicly traded
partnership) taxable as a corporation or a taxable mortgage pool taxable as a
corporation, each for U.S. federal income tax purposes.

 

Section 10.11                               Non-Confidentiality of Tax
Treatment.

 

(a)                                 This Agreement and its terms, provisions,
supplements and amendments, and notices hereunder, are proprietary to Buyer or
Seller, as applicable and shall be held by each party hereto, as applicable in
strict confidence and shall not be disclosed to any third party without the
written consent of Buyer or Seller, except for (i) disclosure to Buyer’s or
Seller’s direct and indirect Affiliates and Subsidiaries, attorneys or
accountants, but only to the extent such disclosure is necessary and such
parties agree to hold all information in strict confidence, or (ii) disclosure
required by law, rule, regulation or order of a court or other regulatory body. 
Notwithstanding the foregoing or anything to the contrary contained herein or in
any other Program Agreements, the parties hereto may disclose to any and all
Persons, without limitation of any kind, the federal, state and local tax
treatment of the Transactions, any fact relevant to understanding the federal,
state and local tax treatment of the Transactions, and all materials of any kind
(including opinions or other tax analyses) relating to such federal, state and
local tax treatment and that may be relevant to understanding such tax
treatment; provided that Seller may not disclose the name of or identifying
information with respect to Buyer or any pricing terms

 

50

--------------------------------------------------------------------------------


 

(including, without limitation, the Pricing Rate, Purchase Price Percentage,
Purchase Price and Commitment Fee) or other nonpublic business or financial
information (including any sublimits) that is unrelated to the federal, state
and local tax treatment of the Transactions and is not relevant to understanding
the federal, state and local tax treatment of the Transactions, without the
prior written consent of Buyer.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, Seller shall comply with all applicable local, state and
federal laws, including, without limitation, all privacy and data protection
law, rules and regulations that are applicable to the Repurchase Assets and/or
any applicable terms of this Agreement (the “Confidential Information”).  Seller
understands that the Confidential Information may contain “nonpublic personal
information”, as that term is defined in Section 509(4) of the
Gramm-Leach-Bliley Act (the “GLB Act”), and Seller agrees to maintain such
nonpublic personal information that it receives hereunder in accordance with the
GLB Act and other applicable federal and state privacy laws.  Seller shall
implement such physical and other security measures as shall be necessary to
(a) ensure the security and confidentiality of the “nonpublic personal
information” of the “customers” and “consumers” (as those terms are defined in
the GLB Act) of Buyer or any Affiliate of Buyer which Seller holds, (b) protect
against any threats or hazards to the security and integrity of such nonpublic
personal information, and (c) protect against any unauthorized access to or use
of such nonpublic personal information.  Seller represents and warrants that it
has implemented appropriate measures to meet the objectives of Section 501(b) of
the GLB Act and of the applicable standards adopted pursuant thereto, as now or
hereafter in effect.  Upon request, Seller will provide evidence reasonably
satisfactory to allow Buyer to confirm that the providing party has satisfied
its obligations as required under this Section 10.11.  Without limitation, this
may include Buyer’s review of audits, summaries of test results, and other
equivalent evaluations of Seller.  Seller shall notify Buyer immediately
following discovery of any breach or compromise of the security,
confidentiality, or integrity of nonpublic personal information of the customers
and consumers of Buyer or any Affiliate of Buyer provided directly to Seller by
Buyer or such Affiliate.  Seller shall provide such notice to Buyer by personal
delivery, by facsimile with confirmation of receipt, or by overnight courier
with confirmation of receipt to the applicable requesting individual.

 

Section 10.12                               Set-off.  In addition to any rights
and remedies of Buyer hereunder and by law, Buyer shall have the right, without
prior notice to Seller, any such notice being expressly waived by Seller to the
extent permitted by applicable law to set-off and appropriate and apply against
any Obligation from Seller or any Affiliate thereof to Buyer or any of its
Affiliates any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other obligation (including to return funds
to Seller), credits, indebtedness or claims, in any currency, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held or owing by or due from Buyer or any Affiliate thereof to or for the
credit or the account of Seller or any Affiliate thereof.  Buyer agrees promptly
to notify Seller after any such set off and application made by Buyer; provided
that the failure to give such notice shall not affect the validity of such set
off and application.

 

51

--------------------------------------------------------------------------------


 

Section 10.13                               Intent.

 

(a)                                 The parties recognize that each Transaction
is a “master netting agreement” as that term is defined in Section 101 of
Title 11 of the United States Code, as amended and a “securities contract” as
that term is defined in Section 741 of Title 11 of the United States Code, as
amended and that all payments hereunder are deemed “margin payments” or
“settlement payments” as defined in Title 11 of the United States Code.

 

(b)                                 It is understood that either party’s right
to liquidate Purchased Assets delivered to it in connection with Transactions
hereunder or to exercise any other remedies pursuant to Section 7.03 hereof is a
contractual right to liquidate such Transaction as described in Sections 555 and
Section 561 of Title 11 of the United States Code, as amended.

 

(c)                                  The parties agree and acknowledge that if a
party hereto is an “insured depository institution,” as such term is defined in
the Federal Deposit Insurance Act, as amended (“FDIA”), then each Transaction
hereunder is a “qualified financial contract,” as that term is defined in FDIA
and any rules, orders or policy statements thereunder (except insofar as the
type of assets subject to such Transaction would render such definition
inapplicable).

 

(d)                                 It is understood that this Agreement
constitutes a “netting contract” as defined in and subject to Title IV of the
Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and
each payment entitlement and payment obligation under any Transaction hereunder
shall constitute a “covered contractual payment entitlement” or “covered
contractual payment obligation”, respectively, as defined in and subject to
FDICIA (except insofar as one or both of the parties is not a “financial
institution” as that term is defined in FDICIA).

 

(e)                                  This Agreement is intended to be a
“securities contract,” within the meaning of Section 555 under the Bankruptcy
Code, and a “master netting agreement,” within the meaning of Section 561 under
the Bankruptcy Code.

 

(f)                                   It is the intention of the parties that,
for U.S. federal income tax purposes and for accounting purposes, each
Transaction constitute a financing, and that Seller be (except to the extent
that Buyer shall have exercised its remedies following an Event of Default) the
owner of the Purchased Assets for such purposes.  Unless prohibited by
applicable law, Seller and Buyer shall treat the Transactions as described in
the preceding sentence (including on any and all filings with any U.S. federal,
state, or local taxing authority and agree not to take any action inconsistent
with such treatment).

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have caused this Master Repurchase
Agreement to be executed and delivered by their duly authorized officers or
trustees as of the date first above written.

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Buyer

 

 

 

By:

/s/ Patrick J. Hart

 

 

Name:

Patrick J. Hart

 

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Erin McCutcheon

 

 

Name:

Erin McCutcheon

 

 

Title:

Authorized Signatory

 

[Signature Page to MSRVF1 Master Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

 

By:

/s/ Dominic Obaditch

 

 

Name:

Dominic Obaditch

 

 

Title:

Vice President

 

[Signature Page to MSRVF1 Master Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

 

PENNYMAC LOAN SERVICES, LLC,

 

as Seller

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

[Signature Page to MSRVF1 Master Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

RESPONSIBLE OFFICERS — SELLER

 

SELLER AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:

 

Responsible Officers for execution of Program Agreements and amendments:

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Responsible Officers for execution of Transaction Notices and day-to-day
operational functions:

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 1-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

ASSET SCHEDULE

 

Note

 

Initial Note
Balance

 

Additional
Balance(s)

 

Outstanding
VFN Principal
Balance

 

Maximum VFN
Principal
Balance

PNMAC GMSR ISSUER TRUST, Class A-MSRVF1 Variable Funding Note

 

$

741,859,396

 

$

0

 

$

741,859,396

 

$

1,000,000,000

 

Schedule 2-1

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

BUYER ACCOUNT

 

Schedule 3-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF TRANSACTION NOTICE

 

Dated:  [         ]

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

Attention:  Dominic Obaditch

Email:  dominic.obaditch@credit-suisse.com

 

TRANSACTION NOTICE

 

Ladies and Gentlemen:

 

We refer to the Master Repurchase Agreement, dated as of December 19, 2016 (the
“Agreement”), among PennyMac Loan Services, LLC (the “Seller”), Credit Suisse
AG, Cayman Islands Branch (the “Buyer”) and Credit Suisse First Boston Mortgage
Capital LLC (the “Administrative Agent”).  Each capitalized term used but not
defined herein shall have the meaning specified in the Agreement.  This notice
is being delivered by Seller pursuant to Section 2.02 of the Agreement.

 

Please be notified that Seller hereby irrevocably requests that the Buyer enter
into the following Transaction(s) with the Seller as follows:

 

1.              Maximum VFN Principal Balance: [$           ]

 

2.              Initial Note Balance/Purchase Price requested: [$           ]

 

3.              Additional Balance/Purchase Price requested:  [$           ]

 

4.              Purchase Date: [         ]

 

5.              Repurchase Date: [        ]

 

6.              Pricing Rate / Repurchase Price: [$           ]

 

Seller requests that the proceeds of the Purchase Price be deposited in Seller’s
account at        , ABA Number        , account number     , References:       ,
Attn:         .

 

Seller hereby represents and warrants that each of the representations and
warranties made by Seller in each of the Program Agreements to which it is a
party is true and correct in all material respects, in each case, on and as of
the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date.  Attached hereto is a true and complete
updated copy of the Asset Schedule.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

By:

 

 

Exhibit A-2

--------------------------------------------------------------------------------


 

Asset Schedule

 

Note

 

Initial Note
Balance

 

Additional
Balance(s)

 

Outstanding
VFN Principal
Balance

 

Maximum VFN
Principal
Balance

PNMAC GMSR ISSUER TRUST, Class A-MSRVF1 Variable Funding Note

 

$

[        ]

 

$

[        ]

 

$

[        ]

 

$

[        ]

 

Exhibit A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXISTING INDEBTEDNESS

 

[See Attached]

 

Exhibit B-1

--------------------------------------------------------------------------------